Exhibit 10.57

RECEIVABLES FINANCING AGREEMENT

dated as of January 4, 2002

Among

SYNCOR FINANCING CORPORATION, as Seller,

SYNCOR MANAGEMENT CORPORATION, as Servicer,

JUPITER SECURITIZATION CORPORATION,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTIES HERETO,

as Financial Institutions

and

BANK ONE, NA (MAIN OFFICE CHICAGO)

as Agent




RECEIVABLES FINANCING AGREEMENT

                                This Receivables Financing Agreement dated as of
January 4, 2002, is among SYNCOR FINANCING CORPORATION, a Delaware corporation
(“Seller”), SYNCOR MANAGEMENT CORPORATION, a Delaware corporation (“SMC”), as
initial Servicer (the Servicer together with Seller, the “Seller Parties” and
each a “Seller Party”), the entities listed on Schedule A to this Agreement
(together with any of their respective successors and assigns hereunder, the
“Financial Institutions”), Jupiter Securitization Corporation (“Jupiter”,
together with the Financial Institutions, the “Purchasers”) and Bank One, NA
(Main Office Chicago), as agent for the Purchasers hereunder or any successor
agent hereunder (together with its successors and assigns hereunder, the
“Agent”).  Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I.

PRELIMINARY STATEMENTS

                                Seller desires to transfer and assign Purchaser
Interests to the Purchasers from time to time.

                                Jupiter may, in its absolute and sole
discretion, purchase Purchaser Interests from Seller from time to time.

                                In the event that Jupiter declines to make any
purchase, the Financial Institutions shall, at the request of Seller, purchase
Purchaser Interests from time to time.  In addition, the Financial Institutions
have agreed to provide a liquidity facility to Jupiter in accordance with the
terms hereof.

                                Bank One, NA (Main Office Chicago) has been
requested and is willing to act as Agent on behalf of Jupiter and the Financial
Institutions in accordance with the terms hereof.


ARTICLE I
FINANCING ARRANGEMENTS

                                Section 1.1             Purchase Facility.

                                (a)           Upon the terms and subject to the
conditions hereof, Seller may, at its option, sell and assign Purchaser
Interests to the Agent for the benefit of one or more of the Purchasers.  In
accordance with the terms and conditions set forth herein, Jupiter may, at its
option, instruct the Agent to purchase on behalf of Jupiter, or if Jupiter shall
decline to purchase, the Agent shall purchase, on behalf of the Financial
Institutions, Purchaser Interests from time to time in an aggregate amount not
to exceed at such time the lesser of (i) the Purchase Limit and (ii) the
aggregate amount of the Commitments during the period from the date hereof to
but not including the Facility Termination Date.

                                (b)           Seller may, upon at least ten (10)
Business Days’ notice to the Agent, terminate in whole or reduce in part,
ratably among the Financial Institutions, the unused portion of the Purchase
Limit; provided that each partial reduction of the Purchase Limit shall be in an
amount equal to $5,000,000 or an integral multiple thereof.

                                Section 1.2             Increases.

                                Seller shall provide the Agent with at least two
(2) Business Days’ prior notice in a form set forth as Exhibit II hereto of each
Incremental Purchase (a “Financing Notice”).  Each Financing Notice shall be
subject to Section 6.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price (which shall not be
less than $3,000,000) and date of purchase (which, in the case of any
Incremental Purchase (after the initial Incremental Purchase hereunder), shall
only be on a Settlement Date) and, in the case of an Incremental Purchase to be
funded by the Financial Institutions, the requested type of Discount Rate and
Tranche Period.  Following receipt of a Financing Notice, the Agent will
determine whether Jupiter agrees to make the purchase.  If Jupiter declines to
make a proposed purchase, Seller may cancel the Financing Notice or, in the
absence of such a cancellation, the Incremental Purchase of the Purchaser
Interest will be made by the Financial Institutions.  On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, Jupiter or the Financial Institutions, as applicable,
shall deposit to the Facility Account, in immediately available funds, no later
than 12:00 noon (Chicago time), an amount equal to (i) in the case of Jupiter,
the aggregate Purchase Price of the Purchaser Interests Jupiter is then
purchasing or (ii) in the case of a Financial Institution, such Financial
Institution’s Pro Rata Share of the aggregate Purchase Price of the Purchaser
Interests the Financial Institutions are purchasing.

                                Section 1.3             Decreases.  Seller shall
provide the Agent with priorwritten notice in conformity with the Required
Notice Period (a “Reduction Notice”) of any proposed reduction of Aggregate
Capital from Collections other than automatic reductions under Sections 2.2 and
2.3.  Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Capital shall occur
(which date shall give effect to the applicable Required Notice Period), and
(ii) the amount of Aggregate Capital to be reduced which shall be applied
ratably to the Purchaser Interests of Jupiter and the Financial Institutions in
accordance with the amount of Capital (if any) owing to Jupiter, on the one
hand, and the amount of Capital (if any) owing to the Financial Institutions
(ratably, based on their respective Pro Rata Shares), on the other hand (the
“Aggregate Reduction”).  Only one (1) Reduction Notice shall be outstanding at
any time.  No AggregateReduction will be made following the occurrence of the
Amortization Date without the consent of the Agent.

                                Section 1.4             Payment Requirements. 
All amounts to be paid or deposited by any Seller Party pursuant to any
provision of this Agreement shall be paid or deposited in accordance with the
terms hereof no later than 11:30 a.m. (Chicago time) on the day when due in
immediately available funds, and if not received before 11:30 a.m. (Chicago
time) shall be deemed to be received on the next succeeding Business Day.  If
such amounts are payable to a Purchaser they shall be paid to the Agent, for the
account of such Purchaser, at 1 Bank One Plaza, Chicago, Illinois 60670 until
otherwise notified by the Agent.  Upon notice to Seller, the Agent may debit the
Facility Account for all amounts due and payable hereunder.  All computations of
Yield, per annum fees calculated as part of any CP Costs, per annum fees
hereunder and per annum fees under the Fee Letter shall be made on the basis of
a year of 360 days for the actual number of days elapsed.  If any amount
hereunder shall be payable on a day which is not a Business Day, such amount
shall be payable on the next succeeding Business Day.


ARTICLE II
PAYMENTS AND COLLECTIONS

                                Section 2.1             Payments. 
Notwithstanding any limitation on recourse contained in this Agreement, Seller
shall immediately pay to the Agent when due, for the account of the relevant
Purchaser or Purchasers on a full recourse basis, (i) such fees as set forth in
the Fee Letter (which fees shall be sufficient to pay all fees owing to the
Financial Institutions), (ii) all CP Costs, (iii) all amounts payable as Yield,
(iv) all amounts payable as Deemed Collections (which shall be due and payable
by Seller and applied to reduce outstanding Aggregate Capital and/or make
Reinvestments hereunder in accordance with Sections 2.2 and 2.3 hereof, as
applicable), (v) all amounts payable to reduce the Seller Interest, if required,
pursuant to Section 2.6, (vi) all amounts payable pursuant to Article X, if any,
(vii) all Servicer costs and expenses, including the Servicing Fee,  in
connection with servicing, administering and collecting the Receivables, (viii)
all Broken Funding Costs and (ix) all Default Fees (collectively, the
“Obligations”).  If any Person fails to pay any of the Obligations when due,
such Person agrees to pay, on demand, the Default Fee in respect thereof until
paid.  Notwithstanding the foregoing, no provision of this Agreement or the Fee
Letter shall require the payment or permit the collection of any amounts
hereunder in excess of the maximum permitted by applicable law.  If at any time
Seller receives any Collections or is deemed to receive any Collections, Seller
shall pay such Collections or Deemed Collections to the Servicer for application
in accordance with the terms and conditions hereof and, at all times prior to
such payment, such Collections or Deemed Collections shall be held in trust by
Seller for the exclusive benefit of the Purchasers and the Agent.

                                Section 2.2             Collections Prior to
Amortization.  Prior to the Amortization Date, any Collections and/or Deemed
Collections received by the Servicer shall be set aside and held in trust by the
Servicer for the payment of any accrued and unpaid Aggregate Unpaids or for
aReinvestment as provided in this Section 2.2.  If at any time any Collections
are received by the Servicer prior to the Amortization Date, (i) the Servicer
shall set aside the Termination Percentage (hereinafter defined) of Collections
evidenced by the Purchaser Interests of each Terminating Financial Institution
and (ii) Seller hereby requests and the Purchasers (other than any Terminating
Financial Institutions) hereby agree to make, simultaneously with such receipt,
a reinvestment (each a “Reinvestment”) with that portion of the balance of each
and every Collection received by the Servicer that is part of any Purchaser
Interest (other than any Purchaser Interests of Terminating Financial
Institutions), such that after giving effect to such Reinvestment, the amount of
Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt.  On each Settlement Date prior to the occurrence of the
Amortization Date, the Servicer shall remit to the Agent’s account the amounts
set aside during the preceding Settlement Period that have not been subject to a
Reinvestment and apply such amounts (if not previously paid in accordance with
Section 2.1) first, to reduce unpaid Obligations and second, to reduce the
Capital of all Purchaser Interests of Terminating Financial Institutions,
applied ratably to each Terminating Financial Institution according to its
respective Termination Percentage.  If such Capital and Obligations shall be
reduced to zero, any additional Collections received by the Servicer (i) if
applicable, shall be remitted to the Agent’s account no later than 11:30 a.m.
(Chicago time) to the extent required to fund any Aggregate Reduction on such
Settlement Date and (ii) any balance remaining thereafter shall be remitted from
the Servicer to Seller on such Settlement Date.  Each Terminating Financial
Institution shall be allocated a ratable portion of Collections from the date of
any assignment by Jupiter pursuant to Section 13.6(the “Termination Date”) until
such Terminating Financing Institution’s Capital shall be paid in full.  This
ratable portion shall be calculated on the Termination Date of each Terminating
Financial Institution as a percentage equal to (i) Capital of such Terminating
Financial Institution outstanding on its Termination Date, divided by (ii) the
Aggregate Capital outstanding on such Termination Date (the “Termination
Percentage”).  Each Terminating Financial Institution’s Termination Percentage
shall remain constant prior to the Amortization Date.  On and after the
Amortization Date, each Termination Percentage shall be disregarded, and each
Terminating Financial Institution’s Capital shall be reduced ratably with all
Financial Institutions in accordance with Section 2.3.

                                Section 2.3             Collections Following
Amortization.  On the Amortization Date and on each day thereafter, the Servicer
shall set aside and hold in trust, for the holder of each Purchaser Interest,
all Collections received on such day and an additional amount for the payment of
any accrued and unpaid Obligations owed by Seller and not previously paid by
Seller.  On and after the Amortization Date, the Servicer shall, at any time
upon the request from time to time by (or pursuant to standing instructions
from) the Agent (i) remit to the Agent’s account the amounts set aside pursuant
to the preceding sentence, and (ii) apply such amounts to reduce the Capital
associated with each such Purchaser Interest and any other Aggregate Unpaids.

                                Section 2.4             Application of
Collections.  If there shall be insufficient funds on deposit for the Servicer
to distribute funds in payment in full of the aforementioned amounts pursuant to
Section 2.2 or 2.3 (as applicable), the Servicer shall distribute funds:

              

           first, to the payment of the Servicer’s reasonable out-of-pocket
costs and expenses in connection with servicing, administering and collecting
the Receivables, including the Servicing Fee, if SMC or one of its Affiliates is
not then acting as the Servicer,

              

  

              

           second, to the reimbursement of the Agent’s costs of collection and
enforcement of this Agreement,

              

  

              

           third, ratably to the Agent for the benefit of the Purchasers for
payment of all accrued and unpaid fees under the Fee Letter, CP Costs and Yield,

              

  

              

           fourth, (to the extent applicable) to the ratable reduction of the
Aggregate Capital (without regard to any Termination Percentage),

              

  

              

           fifth, for the ratable payment of all other unpaid Obligations,
provided that to the extent such Obligations relate to the payment of Servicer
costs and expenses, including the Servicing Fee, when SMC or one of its
Affiliates is acting as the Servicer, such costs and expenses will not be paid
until after the payment in full of all other Obligations, and

              

  

              

           sixth, after the Aggregate Unpaids have been reduced to zero, to
Seller.

                                Collections applied to the payment of Aggregate
Unpaids shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth in Section 2.4 above,
shall be shared ratably (within each priority) among the Agent and the
Purchasers in accordance with the amount of such Aggregate Unpaids owing to each
of them in respect of each such priority.

                                Section 2.5             Payment Recission.  No
payment of any of the Aggregate Unpaids shall be considered paid or applied
hereunder to the extent that, at any time, all or any portion of such payment or
application is rescinded by application of law or judicial authority, or must
otherwise be returned or refunded for any reason.  Seller shall remain obligated
for the amount of any payment or application so rescinded, returned or refunded,
and shall promptly pay to the Agent (for application to the Person or Persons
who suffered such recission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such recission, return or refunding.

                                Section 2.6             Maximum Purchaser
Interests.  Seller shall ensure that as of the last day of each calendar month
the Purchaser Interests of the Purchasers shall not exceed in the aggregate
100%, and if the Purchaser Interests of the Purchasers exceeds 100%, Seller
shall pay to the Agent within one (1) Business Day an amount to be applied to
reduce the Aggregate Capital (asallocated by the Agent), such that after giving
effect to such payment the aggregate of the Purchaser Interests equals or is
less than 100%.

                                Section 2.7             Unconditional Call.  In
addition to Seller’s rights pursuant to Section 1.3, Seller shall have the
right, after providing 30 days' written notice to the Agent, to repurchase from
the Purchasers all, but not less than all, of the then outstanding Purchaser
Interests.  The purchase price in respect thereof shall be an amount equal to
the Aggregate Unpaids through the date of such repurchase, payable in
immediately available funds.  Such repurchase shall be without representation,
warranty or recourse of any kind by, on the part of, or against any Purchaser or
the Agent.

ARTICLE III
COMPANY FUNDING

                                Section 3.1             CP Costs.  Seller shall
pay CP Costs with respect to the Capital associated with each Purchaser Interest
of Jupiter for each day that any Capital in respect of such Purchaser Interest
is outstanding.  Each Purchaser Interest funded substantially with Pooled
Commercial Paper will accrue CP Costs each day on a pro rata basis, based upon
the percentage share the Capital in respect of such Purchaser Interest
represents in relation to all assets held by Jupiter and funded substantially
with Pooled Commercial Paper.

                                Section 3.2             CP Costs Payments.  On
each Settlement Date, Seller shall pay to the Agent (for the benefit of Jupiter)
an aggregate amount equal to all accrued and unpaid CP Costs in respect of the
Capital associated with all Purchaser Interests of Jupiter for the immediately
preceding Accrual Period in accordance with Article II.

                                Section 3.3             Calculation of CP
Costs.  On the third Business Day immediately preceding each Settlement Date,
Jupiter shall calculate the aggregate amount of CP Costs for the applicable
Accrual Period and shall notify Seller of such aggregate amount.


ARTICLE IV
FINANCIAL INSTITUTION FUNDING

                                Section 4.1             Financial Institution
Funding.  Each Purchaser Interest of the Financial Institutions shall accrue
Yield for each day during its Tranche Period at either the LIBO Rate or the Base
Rate in accordance with the terms and conditions hereof.  Until Seller gives
notice to the Agent of another Discount Rate in accordance with Section 4.4, the
initial Discount Rate for any Purchaser Interest transferred to the Financial
Institutions pursuant to the terms and conditions hereof shall be the Base
Rate.  If the Financial Institutions acquire by assignment from Jupiter any
Purchaser Interest pursuant to Article XIII, each Purchaser Interestso assigned
shall each be deemed to have a new Tranche Period commencing on the date of any
such assignment.

                                Section 4.2             Yield Payments.  On the
Settlement Date for each Purchaser Interest of the Financial Institutions,
Seller shall pay to the Agent (for the benefit of the Financial Institutions) an
aggregate amount equal to the accrued and unpaid Yield for the entire Tranche
Period of each such Purchaser Interest in accordance with Article II.

                                Section 4.3             Selection and
Continuation of Tranche Periods.

                                (a)           With consultation from (and
approval by) the Agent, Seller shall from time to time request Tranche Periods
for the Purchaser Interests of the Financial Institutions, provided that, if at
any time the Financial Institutions shall have a Purchaser Interest, Seller
shall always request Tranche Periods such that at least one Tranche Period shall
end on the date specified in clause (A) of the definition of Settlement Date.

                                (b)           Seller or the Agent, upon notice
to and consent by the other received at least three (3) Business Days prior to
the end of a Tranche Period (the “Terminating Tranche”) for any Purchaser
Interest, may, effective on the last day of the Terminating Tranche:  (i) divide
any such Purchaser Interest into multiple Purchaser Interests, (ii) combine any
such Purchaser Interest with one or more other Purchaser Interests that have a
Terminating Tranche ending on the same day as such Terminating Tranche or (iii)
combine any such Purchaser Interest with a new Purchaser Interests to be
purchased on the day such Terminating Tranche ends, provided, that in no event
may a Purchaser Interest of Jupiter be combined with a Purchaser Interest of the
Financial Institutions.

                                Section 4.4             Financial Institution
Discount Rates.  Seller may select the LIBO Rate or the Base Rate for each
Purchaser Interest of the Financial Institutions.  Seller shall by 11:30 a.m.
(Chicago time): (i) at least three (3) Business Days prior to the expiration of
any Terminating Tranche with respect to which the LIBO Rate is being requested
as a new Discount Rate and (ii) at least one (1) Business Day prior to the
expiration of any Terminating Tranche with respect to which the Base Rate is
being requested as a new Discount Rate, give the Agent irrevocable notice of the
new Discount Rate for the Purchaser Interest associated with such Terminating
Tranche.   Until Seller gives notice to the Agent of another Discount Rate, the
initial Discount Rate for any Purchaser Interest transferred to the Financial
Institutions pursuant to the terms and conditions hereof shall be the Base Rate.

                                Section 4.5             Suspension of the LIBO
Rate.

                                (a)           If any Financial Institution
notifies the Agent that it has determined that funding its Pro Rata Share of the
Purchaser Interests of the Financial Institutions at a LIBO Rate would violate
any applicable law, rule, regulation, or directive of any governmental or
regulatory authority, whether or not having the force of law, or that (i)
deposits of a type and maturity appropriate to match fund its Purchaser
Interests at such LIBO Rate are not available or (ii) such LIBO Rate does not
accurately reflect the cost ofacquiring or maintaining a Purchaser Interest at
such LIBO Rate, then the Agent shall suspend the availability of such LIBO Rate
and require Seller to select the Base Rate for any Purchaser Interest accruing
Yield at such LIBO Rate.

                                (b)           If less than all of the Financial
Institutions give a notice to the Agent pursuant to Section 4.5(a), each
Financial Institution which gave such a notice shall be obliged, at the request
of Seller, Jupiter or the Agent, to assign all of its rights and obligations
hereunder to (i) another Financial Institution or (ii) another funding entity
nominated by Seller or the Agent that is acceptable to Jupiter and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such notifying Financial Institution; provided that (i) the notifying
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such notifying Financial Institution’s Pro Rata
Share of the Capital and Yield owing to all of the Financial Institutions and
all accrued but unpaid fees and other costs and expenses payable in respect of
its Pro Rata Share of the Purchaser Interests of the Financial Institutions, and
(ii) the replacement Financial Institution otherwise satisfies the requirements
of Section 12.1(b).

ARTICLE V
REPRESENTATIONS AND WARRANTIES

                                Section 5.1             Representations and
Warranties of the Seller Parties.  Each Seller Party hereby represents and
warrants to the Agent and the Purchasers, as to itself, as of the date hereof
and as of the date of each Incremental Purchase and the date of each
Reinvestment that:

                                (a)           Corporate Existence and Power. 
Such Seller Party is a corporation duly organized, validly existing and in good
standing under the laws of its state of incorporation.  Such Seller Party is
duly qualified to do business and is in good standing as a foreign corporation,
and has and holds all corporate power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except, in the case of the
Servicer, where the failure to so qualify or so hold could not reasonably be
expected to have a Material Adverse Effect.

                                (b)           Power and Authority; Due
Authorization, Execution and Delivery.  The execution and delivery by such
Seller Party of this Agreement and each other Transaction Document (whether
individually or together with this Agreement, as applicable) to which it is a
party, and the performance of its obligations hereunder and thereunder and, in
the case of Seller, Seller’s use of the proceeds of purchases made hereunder,
are within its corporate powers and authority and have been duly authorized by
all necessary corporate action on its part.  This Agreement and each other
Transaction Document to which such Seller Party is a party has been duly
executed and delivered by such Seller Party.

                                (c)           No Conflict.  The execution and
delivery by such Seller Party of this Agreement and each other Transaction
Document to which it is a party, and the performance of its obligations
hereunder and thereunder do not contravene or violate (i) its certificate or
articles of incorporation or bylaws, (ii) any law, rule or regulation applicable
to it, (iii) any restrictions under any agreement, contract or instrument to
which it is a party or by which it or any of its property is bound, or (iv) any
order, writ, judgment, award, injunction or decree binding on or affecting it or
its property, and do not result in the creation or imposition of any Adverse
Claimon assets of such Seller Party or its Subsidiaries (except as created
hereunder); and no transaction contemplated hereby requires compliance with any
bulk sales act or similar law.

                                (d)           Governmental Authorization.  Other
than the filing of the financing statements required hereunder, no authorization
or approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for the due execution and
delivery by such Seller Party of this Agreement and each other Transaction
Document to which it is a party and the performance of its obligations hereunder
and thereunder.

                                (e)           Actions, Suits.  There are no
actions, suits or proceedings pending, or to the best of such Seller Party’s
knowledge, threatened, against or affecting such Seller Party, or any of its
properties, in or before any court, arbitrator or other body, that could
reasonably be expected to have a Material Adverse Effect.  Such Seller Party is
not in default with respect to any order of any court, arbitrator or
governmental body except, in the case of Servicer, where such default could not
reasonably be expected to have a Material Adverse Effect.

                                (f)            Binding Effect.  This Agreement
and each other Transaction Document to which such Seller Party is a party
constitute the legal, valid and binding obligations of such Seller Party
enforceable against such Seller Party in accordance with their respective terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

                                (g)           Accuracy of Information.  All
information heretofore furnished by such Seller Party or any of its Affiliates
to the Agent or the Purchasers for purposes of or in connection with this
Agreement, any of the other Transaction Documents (including, but not limited
to, all Monthly Reports) or any transaction contemplated hereby or thereby is,
and all such information hereafter furnished by such Seller Party or any of its
Affiliates to the Agent or the Purchasers will be, true and accurate in every
material respect on the date such information is stated or certified and does
not and will not contain any material misstatement of fact or omit to state a
material fact or any fact necessary to make the statements contained therein not
materially misleading.

                                (h)           Use of Proceeds.  No proceeds of
any purchase hereunder will be used (i) for a purpose that violates, or would be
inconsistent with, Regulation T, U or X promulgated by the Board of Governors of
the Federal Reserve System from time to time or (ii) to acquire any security in
any transaction which is subject to Section 13 or 14 of the Securities Exchange
Act of 1934, as amended.

                                (i)            Good Title.  Immediately prior to
each purchase hereunder, Seller shall be the legal and beneficial owner of the
Receivables and Related Security with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents.  Upon filing of
the financing statements in the form attached as Exhibit X and in the
jurisdictions set forth on Exhibit X, there shall have been duly filed all
financing statements or other similar instruments or documents necessary under
the UCC (or any comparable law) of all appropriate jurisdictions to perfect
Seller’s ownership interest in each Receivable, its Collections and the Related
Security.

                                (j)            Perfection.  This Agreement,
together with the filing of the financing statements contemplated hereby, is
effective to, and shall, upon each purchase hereunder, transfer to the Agent for
the benefit of the relevant Purchaser or Purchasers (and the Agent for the
benefit of such Purchaser or Purchasers shall acquire from Seller) a valid and
perfected first priority security interest in each Receivable existing or
hereafter arising and in the Related Security and Collections with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transactions Documents.  Upon filing of the financing statements in the form
attached as Exhibit XI and in the jurisdictions set forth on Exhibit XI, there
shall have been duly filed all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Agent’s (on behalf of the Purchasers) ownership or
security interest in the Receivables, the Related Security and the Collections.

                                (k)           Places of Business and Locations
of Records.  The name of each Seller Party as it appears in official filings in
the state of its incorporation or other organization, the type of entity of each
Seller Party (including corporation, partnership, limited partnership or limited
liability company), the organizational identification number issued by each
Seller Party’s state of incorporation or organization or a statement that no
such number has been issued are listed on Exhibit III or as Agent has otherwise
been notified in accordance with Section 7.2(a).  The jurisdiction of
incorporation or organization, principal places of business and chief executive
office of each Seller Party and the offices where it keeps all of its Records
are located at the address(es) listed on Exhibit III or such other locations of
which the Agent has been notified in accordance with Section 7.2(a) in
jurisdictions where all action required by Section 14.4(a) has been taken and
completed.  Each Seller Party’s Federal Employer Identification Number is
correctly set forth on Exhibit III.

                                (l)            Collections.  The conditions and
requirements set forth in Section 7.1(j) and Section 8.2 have at all times been
satisfied and duly performed.  The names and addresses of all Collection Banks,
together with the account numbers of the Collection Accounts of Seller at each
Collection Bank and the post office box number of each Lock-Box, are listed on
Exhibit IV or such other Collection Banks and account numbers of which Agent has
been notified in accordance with Section 8.2(a).  Seller has not granted any
Person, other than the Agent as contemplated by this Agreement, dominion and
control of any Lock-Box or Collection Account, or the right to take dominion and
control of any such Lock-Box or Collection Account at a future time or upon the
occurrence of a future event.

                                (m)          Material Adverse Effect.  (i) The
initial Servicer represents and warrants that since December 31, 2000, no event
has occurred that would have a Material Adverse Effect, and (ii) Seller
represents and warrants that since the date of this Agreement, no event has
occurred that would have a Material Adverse Effect.

                                (n)           Names.  In the past five (5)
years, Seller has not used any corporate names, trade names or assumed names
other than the name in which it has executed this Agreement.

                                (o)           Ownership of Seller.  Parent
Originator owns, directly or indirectly, 100% of the issued and outstanding
capital stock of SMC, free and clear of any Adverse Claim.  Such capital stock
is validly issued, fully paid and nonassessable, and there are no options,
warrants or other rights to acquire securities of SMC.  SMC owns, directly or
indirectly, 100% of the issued and outstanding capital stock of Seller, free and
clear of any Adverse Claim.  Such capital stock is validly issued, fully paid
and nonassessable, and there are no options, warrants or other rights to acquire
securities of Seller.

                                (p)           Not a Holding Company or an
Investment Company.  Such Seller Party is not a “holding company” or a
“subsidiary holding company” of a “holding company” within the meaning of the
Public Utility Holding Company Act of 1935, as amended, or any successor
statute.  Such Seller Party is not an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, or any successor statute.

                                (q)           Compliance with Law.  Such Seller
Party has complied in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject except, with respect to the Servicer only, where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.  Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect.

                                (r)            Compliance with Credit and
Collection Policy.  Such Seller Party has complied in all material respects with
the Credit and Collection Policy with regard to each Receivable and the related
Contract, and has not made any change to such Credit and Collection Policy,
other than as permitted under Section 7.2(c) and in compliance with the
notification requirements of Section 7.1(a)(vii).

                                (s)           Payments to Selling Subsidiary. 
With respect to each Receivable transferred to Seller under the SMC Sale
Agreement, Seller has given reasonably equivalent value to Selling Subsidiary in
consideration therefor and such transfer was not made for or on account of an
antecedent debt.  No transfer by Selling Subsidiary of any Receivable under the
SMC Sale Agreement is or may be voidable under any section of the Bankruptcy
Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as amended.

                                (t)            Enforceability of Contracts. 
Each Contract with respect to each Eligible Receivable is effective to create,
and has created, a legal, valid and binding obligation of the related Obligor to
pay the Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).

                                (u)           Eligible Receivables.  Each
Receivable included in the Net Receivables Balance as an Eligible Receivable on
the date of its purchase under the SMC Sale Agreement was an Eligible Receivable
on such purchase date.

                                (v)           Net Receivables Balance.  Seller
has determined that based on the most recent Monthly Report, or if more frequent
reporting is required by Agent, the most current report, and as otherwise
informed, immediately after giving effect to each purchase hereunder, the Net
Receivables Balance is at least equal to the sum of (i) the Aggregate Capital,
plus (ii) the Aggregate Reserves.

                                (w)          Accounting.  The manner in which
such Seller Party accounts for the transactions contemplated by this Agreement
and the SMC Sale Agreement and Parent Sale Agreement does not jeopardize the
true sale analysis.

                                (x)            Purpose.  Seller has determined
that, from a business viewpoint, the purchase of the Receivables and related
interests thereto from the Selling Subsidiary under the SMC Sale Agreement, and
the sale of Purchaser Interests to the Purchasers and the other transactions
contemplated herein, are in the best interests of Seller.

                                (y)           Evidencing Transfer.  Seller has
marked its master date processing records evidencing the Receivables in
accordance with Section 7.1(e) hereof.

                                (z)            Other Representations and
Warranties.  Seller has determined that this Agreement is effective to transfer
to the Agent and the Purchasers, as assignees of Seller, the full benefit of and
a direct claim against the Selling Subsidiary and Parent Originator in respect
of each representation or warranty made by the Selling Subsidiary and Parent
Originator under any Transaction Document.

                                Section 5.2             Financial Institution
Representations and Warranties.  Each Financial Institution hereby represents
and warrants to the Agent and Jupiter that:

                                (a)           Existence and Power.  Such
Financial Institution is a corporation or a banking association duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation or organization, and has all corporate or other comparable power
to perform its obligations hereunder.

                                (b)           No Conflict.  The execution and
delivery by such Financial Institution of this Agreement and the performance of
its obligations hereunder are within its corporate or other comparable powers,
have been duly authorized by all necessary corporate or other comparable action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or bylaws (or other comparable organizational documents), (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or any of its property
is bound, or (iv) any order, writ, judgment, award, injunction or decree binding
on or affecting it or its property, and do not result in the creation or
imposition of any Adverse Claim on its assets.  This Agreement has been duly
authorized, executed and delivered by such Financial Institution.

                                (c)           Governmental Authorization.  No
authorization or approval or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required for the due execution
and delivery by such Financial Institution of this Agreement and the performance
of its obligations hereunder.

                                (d)           Binding Effect.  This Agreement
constitutes the legal, valid and binding obligation of such Financial
Institution enforceable against such Financial Institution in accordance with
its terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law).

ARTICLE VI
CONDITIONS OF PURCHASES

                                Section 6.1             Conditions Precedent to
Initial Incremental Purchase.  The initial Incremental Purchase of a Purchaser
Interest under this Agreement is subject to the conditions precedent that (a)
the Agent shall have received on or before the date of such purchase those
documents listed on Schedule B, (b) the Agent shall have received all fees and
expenses required to be paid on such date pursuant to the terms of this
Agreement and the Fee Letter, and (c) auditors and due diligence team members of
the Agent or Bank One Capital Markets, Inc. shall have visited Parent
Originator’s and Servicer’s operating locations, which visits shall have
resulted in a satisfactory due diligence review and approval by Purchasers.

                                Section 6.2             Conditions Precedent to
All Purchases and Reinvestments.  Each purchase of a Purchaser Interest (other
than pursuant to Section 13.1) and each Reinvestment shall be subject to the
further conditions precedent that in the case of each such purchase or
Reinvestment:

                                (a)           the Servicer shall have delivered
to the Agent on or prior to the date of such purchase, in form and substance
satisfactory to the Agent, all Monthly Reports as and when due under Section 8.5
and upon the Agent’s request, the Servicer shall have delivered to the Agent at
least three (3) days prior to such purchase or Reinvestment an interim Monthly
Report showing the amount of Eligible Receivables as of a date not more than two
(2) Business Days prior to such Monthly Report;

                                (b)           the Facility Termination Date
shall not have occurred;

                                (c)           the Agent shall have received such
other approvals, opinions or documents as it may reasonably request; and

                                (d)           on the date of each such
Incremental Purchase or Reinvestment, the following statements shall be true
(and acceptance of the proceeds of such Incremental Purchase or Reinvestment
shall be deemed a representation and warranty by Seller that such statements are
then true):

          

              (i)          the representations and warranties set forth in
Section 5.1 are true and correct on and as of the date of such Incremental
Purchase or Reinvestment as though made on and as of such date;

          

          

              (ii)          based on the most recently delivered Monthly Report,
no event has occurred and is continuing, or would result from such Incremental
Purchase or Reinvestment, that will constitute an Amortization Event, and no
event has occurred and is continuing, or would result from such Incremental
Purchase or Reinvestment, that would constitute a Potential Amortization Event,
and Seller has no actual knowledge to the contrary; and

          

          

              (iii)          based on the most recently delivered Monthly
Report, or if more frequent reporting is required by Agent, the most current
report, the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%, and Seller has no actual
knowledge to the contrary.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment.  The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Agent for the
benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

ARTICLE VII
COVENANTS

                                Section 7.1             Affirmative Covenants of
The Seller Parties.  Until the later of the date on which the Aggregate Unpaids
have been paid in full and the Amortization Date, each Seller Party hereby
covenants, as to itself, as set forth below:

                                (a)           Financial Reporting.  Such Seller
Party will maintain, for itself and each of its Subsidiaries, a system of
accounting established and administered in accordance with GAAP, and furnish or
cause to be furnished to the Agent:

          

              (i)           Annual Reporting.  Within one hundred (100) days
after the close of each of its respective fiscal years, audited, unqualified
consolidated, and with respect to the Selling Subsidiary and Seller,
consolidating, financial statements (which shall include balance sheets,
statement of income, stockholders equity statement and a statement of cash
flows) for Parent Originator and such Seller Party for such fiscal year
certified in a manner acceptable to the Agent by independent public accountants
acceptable to the Agent.

          

          

               (ii)         Quarterly Reporting.  Within fifty (50) days after
the close of the first three (3) quarterly periods of each of its respective
fiscal years, balance sheets of each of Parent Originator and the Servicer as at
the close of each such period and statements of income and a statement of cash
flows for each such Person for the period from the beginning of such fiscal year
to the end of such quarter, all certified by its respective chief financial
officer.

          

          

              (iii)         Compliance Certificate.  Together with the financial
statements required under clauses (i) and (ii) above, a compliance certificate
in substantially the form of Exhibit V signed by such Seller Party’s Authorized
Officer and dated the date of such annual financial statement or such quarterly
financial statement, as the case may be.

          

          

              (iv)         Shareholders Statements and Reports.  Promptly upon
the furnishing thereof to the shareholders of Parent Originator or such Seller
Party copies of all financial statements, reports and proxy statements so
furnished.

          

          

              (v)          S.E.C. Filings.  Promptly upon the filing thereof,
copies of all registration statements and annual, quarterly, monthly or other
regular reports which Parent Originator or any of its Subsidiaries files with
the Securities and Exchange Commission.

          

          

              (vi)         Copies of Notices.  Promptly upon its receipt of any
notice, request for consent, financial statements, certification, report or
other communication under or in connection with any Transaction Document from
any Person other than the Agent or Jupiter, copies of the same.

          

          

              (vii)        Change in Credit and Collection Policy.  At least
thirty (30) days prior to the effectiveness of any material change in or
material amendment to the Credit and Collection Policy, a copy of the Credit and
Collection Policy then in effect and a notice (A) indicating such change or
amendment, and (B) if such proposed change or amendment would be reasonably
likely to adversely affect the collectibility of the Receivables or decrease the
credit quality of any newly created Receivables, requesting the Agent’s consent
thereto.

          

          

              (viii)       Other Information.  Promptly, from time to time, such
other information, documents, records or reports relating to the Receivables or
the condition or operations, financial or otherwise, of such Seller Party as the
Agent may from time to time reasonably request in order to protect the interests
of the Agent and the Purchasers under or as contemplated by this Agreement.

                                (b)           Notices.  Such Seller Party will
notify the Agent in writing of any of the following promptly upon learning of
the occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:

          

              (i)           Amortization Events or Potential Amortization
Events.  The occurrence of each Amortization Event and each Potential
Amortization Event, by a statement of an Authorized Officer of such Seller
Party.

          

          

              (ii)          Judgment and Proceedings.  (1) The entry of any
judgment or decree against the Servicer or any of its respective Subsidiaries if
the aggregate amount of all judgments and decrees then outstanding against the
Servicer and its Subsidiaries exceeds $3,000,000 and (2) the institution of any
litigation, arbitration proceeding or governmental proceeding against the
Servicer which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; and (B) the entry of any judgment or decree
or the institution of any litigation, arbitration proceeding or governmental
proceeding against Seller.

          

          

              (iii)          Material Adverse Effect.  The occurrence of any
event or condition that has had, or could reasonably be expected to have, a
Material Adverse Effect.

          

          

              (iv)         Termination Date.  The occurrence the “Termination
Date” under and as defined in either Receivables Sale Agreement.

          

          

              (v)          Defaults Under Other Agreements.  The occurrence of a
default or an event of default under any other financing arrangement (1)
pursuant to which Seller is a debtor or an obligor or (2) that has an aggregate
outstanding principal amount in excess of $1,500,000 and pursuant to which
Servicer is a debtor or an obligor.

          

          

              (vi)         Downgrade of Parent Originator.  Any downgrade in the
rating of any Indebtedness of Parent Originator by Standard & Poor’s Ratings
Group or by Moody’s Investors Service, Inc., setting forth the Indebtedness
affected and the nature of such change.

                                (c)           Compliance with Laws and
Preservation of Corporate Existence.  Such Seller Party will comply in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except, with respect
to the Servicer only, where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.  Such Seller Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted except, with respect to the Servicer only, where such failure to so
qualify could not reasonably be expected to have a Material Adverse Effect.

                                (d)           Audits.  Such Seller Party will
furnish to the Agent from time to time such information with respect to it and
the Receivables as the Agent may reasonably request.  Such Seller Party will,
from time to time during regular business hours as requested by the Agent upon
reasonable notice and at the sole cost of such Seller Party, permit the Agent,
or its agents or representatives (and shall cause the Originators to permit the
Agent or its agents or representatives), (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Person
relating to the Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Person for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to such Person’s financial condition
or the Receivables and the Related Security or any Person’s performance under
any of the Transaction Documents or any Person’s performance under the Contracts
and, in each case, with any of the officers or employees of such Person having
knowledge of such matters; provided, however, that for so long as no
Amortization Event or Potential Amortization Event shall have occurred and be
continuing, (A) such examinations and/or visits hereunder shall be limited to
four times per calendar year and (B) such cost shall be borne by the Seller not
more than once per calendar year (although in no event shall the foregoing be
construed to limit the Agent (or its assigns) or their respective agents and
representatives to one such examination and/or visit during such calendar year
period).  Notwithstanding Section 4.1(d) in each Receivables Sale Agreement, so
long as no Amortization Event or Potential Amortization Event shall have
occurred and be continuing, Agent’s and Purchasers’ costs of audits may be
reimbursed only once per calendar year.

                                (e)           Keeping and Marking of Records and
Books.

          

              (i)          The Servicer will (and will cause Originators to)
maintain and implement administrative and operating procedures (including,
without limitation, an ability to recreate records evidencing Receivables in the
event of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the identification of each new Receivable on the last
Business Day of the month such Receivable was generated and immediate
identification of all Collections of and adjustments to each existing
Receivable).  The Servicer will (and will cause Originators to) give the Agent
notice of any material change in the administrative and operating procedures
referred to in the previous sentence.

          

          

              (ii)         Such Seller Party will (and will cause Originators
to) (A) on or prior to the date hereof, mark its master data processing records
and other books and records relating to the Purchaser Interests with a legend,
acceptable to the Agent, describing the Purchaser Interests and (B) upon the
request of the Agent (x) mark each Contract with a legend describing the
Purchaser Interests and (y) deliver to the Agent all Contracts (including,
without limitation, all multiple originals of any such Contract) relating to the
Receivables.  On the last Business Day of each calendar month, the Servicer
shall record the Parent’s ownership of the Receivables originated during such
month, the subsequent sale to SMC, the subsequent sale to Seller and the
Purchaser Interests therein.

                                (f)            Compliance with Contracts and
Credit and Collection Policy.  Such Seller Party will (and will cause
Originators to) timely and fully (i) perform and comply in all material respects
with all provisions, covenants and other promises required to be observed by it
under the Contracts related to the Receivables, and (ii) comply in all material
respects with the Credit and Collection Policy in regard to each Receivable and
the related Contract.

                                (g)           Performance and Enforcement of SMC
Sale Agreement.  Seller will perform its obligations and undertakings under and
pursuant to the SMC Sale Agreement, will purchase Receivables thereunder in
strict compliance with the terms thereof and will vigorously enforce the rights
and remedies accorded to Seller under the SMC Sale Agreement.  Seller will take
all actions to perfect and enforce its rights and interests (and the rights and
interests of the Agent and the Purchasers as assignees of Seller) under the SMC
Sale Agreement as the Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the SMC Sale
Agreement.

                                (h)           Ownership.  Seller will (or will
cause Originators to) take all necessary action to (i) vest legal and equitable
title to the Receivables, the Related Security and the Collections purchased
under the SMC Sale Agreement irrevocably in Seller, free and clear of any
Adverse Claims other than Adverse Claims in favor of the Agent and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as the Agent may reasonably request), and (ii) establish and maintain, in favor
of the Agent, for the benefit of the Purchasers, a valid and perfected first
priority security interest in all Receivables, Related Security and Collections
to the full extent contemplated herein, free and clear of any Adverse Claims
other than Adverse Claims in favor of the Agent for the benefit of the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect the Agent’s (for
the benefit of the Purchasers) interest in such Receivables, Related Security 
and Collections and such other action to perfect, protect or more fully evidence
the interest of the Agent for the benefit of the Purchasers as the Agent may
reasonably request).

                                (i)            Purchasers’ Reliance.  Seller
acknowledges that the Purchasers are entering into the transactions contemplated
by this Agreement in reliance upon Seller’s identity as a legal entity that is
separate from Originators.  Therefore, from and after the date of execution and
delivery of this Agreement, Seller shall take all reasonable steps, including,
without limitation, all steps that the Agent or any Purchaser may from time to
time reasonably request, to maintain Seller’s identity as a separate legal
entity and to make it manifest to third parties that Seller is an entity with
assets and liabilities distinct from those of each Originator and any Affiliates
thereof and not just a division of either Originator or any such Affiliate. 
Without limiting the generality of the foregoing and in addition to the other
covenants set forth herein, Seller will:

                        

          (A)     conduct its own business in its own name and require that all
full‑time employees of Seller, if any, identify themselves as such and not as
employees of either Originator (including, without limitation, by means of
providing appropriate employees with business or identification cards
identifying such employees as Seller’s employees);

                        

                        

          (B)     compensate all employees, consultants and agents directly,
from Seller’s own funds, for services provided to Seller by such employees,
consultants and agents and, to the extent any employee, consultant or agent of
Seller is also an employee, consultant or agent of either Originator or any
Affiliate thereof, allocate the compensation of such employee, consultant or
agent between Seller and such Originator or such Affiliate, as applicable, on a
basis that reflects the services rendered to Seller and such Originator or such
Affiliate, as applicable;

                        

                        

          (C)     clearly identify its offices (by signage or otherwise) as its
offices and, if such office is located in the offices of either Originator,
Seller shall lease such office at a fair market rent (which rent may be charged
as a component of an administrative fee rather than separately billed);

                        

                        

          (D)     have a separate telephone number, which will be answered only
in its name and separate stationery, invoices and checks in its own name;

                        

                        

          (E)     conduct all transactions with Originators and the Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer) strictly on an arm’s‑length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges) for items
shared between Seller and either Originator on the basis of actual use to the
extent practicable and, to the extent such allocation is not practicable, on a
basis reasonably related to actual use;

                        

                        

          (F)     at all times have a Board of Directors consisting of three
members, at least one member of which is an Independent Director;

                        

                        

          (G)     observe all corporate formalities as a distinct entity, and
ensure that all corporate actions relating to (A) the selection, maintenance or
replacement of the Independent Director, (B) the dissolution or liquidation of
Seller or (C) the initiation of, participation in, acquiescence in or consent to
any bankruptcy, insolvency, reorganization or similar proceeding involving
Seller, are duly authorized by unanimous vote of its Board of Directors
(including the Independent Director);

                        

                        

          (H)     maintain Seller’s books and records separate from those of
each Originator and any Affiliate thereof and otherwise readily identifiable as
its own assets rather than assets of Originators and any Affiliate thereof;

                        

                        

          (I)     prepare its financial statements separately from those of
Originators and insure that any consolidated financial statements of Originators
or any Affiliate thereof that include Seller and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that Seller is a separate corporate entity and that its assets
will be available first and foremost to satisfy the claims of the creditors of
Seller;

                        

                        

          (J)     except as herein specifically otherwise provided, maintain the
funds or other assets of Seller separate from, and not commingled with, those of
Originators or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone is the account party, into which
Seller alone makes deposits and from which Seller alone (or the Agent hereunder)
has the power to make withdrawals;

                        

                        

          (K)     pay all of Seller’s operating expenses from Seller’s own
assets (except for certain payments by Originators or other Persons pursuant to
allocation arrangements that comply with the requirements of this Section
7.1(i));

                        

                        

          (L)     operate its business and activities such that:   it does not
engage in any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the SMC Sale Agreement; and does not create, incur, guarantee,
assume or suffer to exist any indebtedness or other liabilities, whether direct
or contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the SMC Sale
Agreement, to make payment to Selling Subsidiary for the purchase of Receivables
from Selling Subsidiary under the SMC Sale Agreement, and (4) the incurrence of
operating expenses in the ordinary course of business of the type otherwise
contemplated by this Agreement;

                        

                        

          (M)     maintain its corporate charter in conformity with this
Agreement, such that it does not amend, restate, supplement or otherwise modify
its certificate or articles of incorporation or bylaws in any respect that would
impair its ability to comply with the terms or provisions of any of the
Transaction Documents, including, without limitation, Section 7.1(i) of this
Agreement;

                        

                        

          (N)     maintain the effectiveness of, and continue to perform under
the SMC Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the SMC Sale Agreement, or give any
consent, waiver, directive or approval thereunder or waive any default, action,
omission or breach under the SMC Sale Agreement or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of the
Agent;

                        

                        

          (O)     maintain its corporate separateness such that it does not
merge or consolidate with or into, or convey, transfer, lease or otherwise
dispose of (whether in one transaction or in a series of transactions, and
except as otherwise contemplated herein) all or substantially all of its assets
(whether now owned or hereafter acquired) to, or acquire all or substantially
all of the assets of, any Person, nor at any time create, have, acquire,
maintain or hold any interest in any Subsidiary.

                        

                        

          (P)     maintain at all times the Required Capital Amount (as defined
in the SMC Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and

                        

                        

          (Q)     take such other actions as are necessary on its part to ensure
that the facts and assumptions set forth in the opinion issued by Troy & Gould
Professional Corporation, as counsel for Seller, in connection with the closing
or initial Incremental Purchase under this Agreement and relating to substantive
consolidation issues, and in the certificates accompanying such opinion, remain
true and correct in all material respects at all times.

                                (j)            Collections.  Such Seller Party
will cause (1) all proceeds from all Lock-Boxes to be directly deposited by a
Collection Bank into a Collection Account and (2) each Lock-Box and Collection
Account to be subject at all times to a Collection Account Agreement that is in
full force and effect.  In the event any payments relating to Receivables are
remitted directly to Seller or any Affiliate of Seller, Seller will remit (or
will cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within two (2) Business Days following
receipt thereof, and, at all times prior to such remittance, Seller will itself
hold or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Agent and the Purchasers.  Seller will maintain
exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the Agent
as contemplated by this Agreement.

                                (k)           Taxes.  Such Seller Party will
file all tax returns and reports required by law to be filed by it and will
promptly pay all taxes and governmental charges at any time owing, except with
respect to the Servicer only, any non-material taxes or governmental charges,
and except with respect to each Seller Party, any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books.  Seller will pay when due any taxes payable in
connection with the Receivables, exclusive of taxes on or measured by income or
gross receipts of Jupiter, the Agent or any Financial Institution.

                                (l)            Insurance.  Seller will maintain
in effect, or cause to be maintained in effect, at Seller’s own expense, such
casualty and liability insurance as Seller shall deem appropriate in its good
faith business judgment.  The Agent, for the benefit of the Purchasers, shall be
named as an additional insured with respect to all such liability insurance
maintained by Seller.  Seller will pay or cause to be paid, the premiums
therefor and deliver to the Agent evidence satisfactory to the Agent of such
insurance coverage.  Copies of each policy shall be furnished to the Agent and
any Purchaser in certificated form upon the Agent’s or such Purchaser’s
request.  The foregoing requirements shall not be construed to negate, reduce or
modify, and are in addition to, Seller’s obligations hereunder.

                                (m)          Payment to Selling Subsidiary. 
With respect to any Receivable purchased by Seller from Selling Subsidiary, such
sale shall be effected under, and in strict compliance with the terms of, the
SMC Sale Agreement, including, without limitation, the terms relating to the
amount and timing of payments to be made to Selling Subsidiary in respect of the
purchase price for such Receivable.

                                Section 7.2             Negative Covenants of
The Seller Parties.  Until the later of the date on which the Aggregate Unpaids
have been paid in full and the Amortization Date, each Seller Party hereby
covenants, as to itself, that:

                                (a)           Name Change, Offices and Records. 
Such Seller Party will not change its name, identity, jurisdiction of
organization or incorporation, or corporate structure (within the meaning of
Section 9-402(7) or any successor provision of any applicable enactment of the
UCC) or relocate its chief executive office or any office where Records are kept
unless it shall have:  (i) given the Agent at least forty-five (45) days’ prior
written notice thereof and (ii) delivered to the Agent all financing statements,
instruments and other documents requested by the Agent in connection with such
change or relocation.

                                (b)           Change in Payment Instructions to
Obligors.  Except as may be required by the Agent pursuant to Section 8.2(b) or
as otherwise permitted in Section 8.2(a), such Seller Party will not add or
terminate any bank as a Collection Bank, or make any change in the instructions
to Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent shall have received, at least ten (10) days before the proposed
effective date therefor, (i) written notice of such addition, termination or
change and (ii) with respect to the addition of a Collection Bank or a
Collection Account or Lock-Box, an executed Collection Account Agreement with
respect to the new Collection Account or Lock-Box; provided, however, that the
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Collection Account that is subject to an executed Collection Account Agreement.

                                (c)           Modifications to Contracts and
Credit and Collection Policy.  Such Seller Party will not, and will not permit
any Originator to, amend, modify or otherwise make any change to the Credit and
Collection Policy that could adversely affect the collectibility of the
Receivables or decrease the credit quality of any newly created Receivables. 
Except as provided in Section 8.2(c), the Servicer will not, and will not permit
any Originator to, extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.

                                (d)           Sales, Liens.  Seller will not
sell, assign (by operation of law or otherwise) or otherwise dispose of, or
grant any option with respect to, or create or suffer to exist any Adverse Claim
upon (including, without limitation, the filing of any financing statement) or
with respect to, any Receivable, Related Security or Collections, or upon or
with respect to any Contract under which any Receivable arises, or any Lock-Box
or Collection Account, or assign any right to receive income with respect
thereto (other than, in each case, the creation of the interests therein in
favor of the Agent and the Purchasers provided for herein), and Seller will
defend the right, title and interest of the Agent and the Purchasers in, to and
under any of the foregoing property, against all claims of third parties
claiming through or under Seller or any Originator.  Seller will not create or
suffer to exist any mortgage, pledge, security interest, encumbrance, lien,
charge or other similar arrangement on any of its inventory.

                                (e)           Net Receivables Balance.  At no
time prior to the Amortization Date shall Seller permit the Net Receivables
Balance to be less than an amount equal to the sum of (i) the Aggregate Capital
plus (ii) the Aggregate Reserves.

                                (f)            Termination Date Determination. 
Seller will not designate the Termination Date (as defined in the SMC Sale
Agreement), or send any written notice to Selling Subsidiary in respect thereof,
without the prior written consent of the Agent, except with respect to the
occurrence of such Termination Date arising pursuant to Section 5.1(d) of the
SMC Sale Agreement.

                                (g)           Restricted Junior Payments.  From
and after the occurrence of any Amortization Event, Seller will not make any
Restricted Junior Payment if, after giving effect thereto, Seller would fail to
meet its obligations set forth in Section 7.2(e).

                                (h)           Keeping and Marking of Records and
Books.  Except on the last Business Day of each calendar month, and except as
otherwise permitted in Section 7.1(e), the Servicer will make no recordation of
the origination of new Receivables by Parent nor of the ownership thereof by
Parent or SMC.

ARTICLE VIII
ADMINISTRATION AND COLLECTION

                                Section 8.1             Designation of Servicer.

                                (a)           The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Servicer”)
so designated from time to time in accordance with this Section 8.1.  SMC is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms of this Agreement.  The Agent may at any
time following the occurrence and during the continuation of an Amortization
Event designate as Servicer any Person to succeed SMC or any successor Servicer.

                                (b)           Without the prior written consent
of the Agent and the Required Financial Institutions, SMC shall not be permitted
to delegate any of its duties or responsibilities as Servicer to any Person
other than (i) Seller and (ii) with respect to certain Charged-Off Receivables,
outside collection agencies in accordance with its customary practices.  Seller
shall not be permitted to further delegate to any other Person any of the duties
or responsibilities of the Servicer delegated to it by SMC.  If at any time the
Agent shall designate as Servicer any Person other than SMC, all duties and
responsibilities theretofore delegated by SMC to Seller may, at the discretion
of the Agent, be terminated forthwith on notice given by the Agent to SMC and to
Seller.

                                (c)           Notwithstanding the foregoing
subsection (b), until such time as Servicer’s duties have been terminated by
Agent and a successor Servicer has commenced its duties as Servicer, (i) SMC
shall be and remain primarily liable to the Agent and the Purchasers for the
full and prompt performance of all duties and responsibilities of the Servicer
hereunder and (ii) the Agent and the Purchasers shall be entitled to deal
exclusively with SMC in matters relating to the discharge by the Servicer of its
duties and responsibilities hereunder.  Unless and until the Agent has replaced
SMC as Servicer, the Agent and the Purchasers shall not be required to give
notice, demand or other communication to any Person other than SMC in order for
communication to the Servicer and its sub-servicer or other delegate with
respect thereto to be accomplished.  SMC, at all times that it is the Servicer,
shall be responsible for providing any sub-servicer or other delegate of the
Servicer with any notice given to the Servicer under this Agreement.

                                Section 8.2             Duties of Servicer.  The
Servicer shall take or cause to be taken all such commercially reasonable
actions as may be necessary or advisable to collect each Receivable from time to
time, all in accordance with applicable laws, rules and regulations, with
reasonable care and diligence, and in accordance with the Credit and Collection
Policy.

                                (a)           The Servicer will instruct all
Obligors to pay all Collections directly to a Lock-Box or Collection Account. 
The Servicer shall effect a Collection Account Agreement substantially in the
form of Exhibit VI with each bank party to a Collection Account at any time. 
The Servicer will not add or terminate any bank as a Collection Bank, or make
any change in the instructions to Obligors regarding payments to be made to any
Lock-Box or Collection Account, unless Agent shall have received, at least ten
(10) days before the proposed effective date therefor, (i) written notice of
such addition, termination or change and (ii) with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box. 
Notwithstanding the foregoing, Servicer may make changes in instructions to
Obligors regarding payments if (A) such new instructions require such Obligor to
make payments to another existing Collection Account that is subject to an
executed Collection Account Agreement or (B) such new instructions require such
Obligor to make payments directly to Servicer, provided, that Servicer may not
give such instructions specified in clause (B) to the extent that (1) an
Amortization Event or Potential Amortization Event has occurred and is
continuing or (2) the aggregate Outstanding Balance of Receivables owing by all
Obligors in receipt of such instructions exceeds $2,000,000.  In the case of any
remittances received in any Lock-Box or Collection Account that shall have been
identified, to the satisfaction of the Servicer, to not constitute Collections
or other proceeds of the Receivables or the Related Security, the Servicer shall
promptly remit such items to the Person identified to it as being the owner of
such remittances.  From and after the date the Agent delivers to any Collection
Bank a Collection Notice pursuant to Section 8.3, the Agent may request that the
Servicer, and the Servicer thereupon promptly shall instruct all Obligors with
respect to the Receivables, to remit all payments thereon to a new depositary
account specified by the Agent and, at all times thereafter, Seller and the
Servicer shall not deposit or otherwise credit, and shall not permit any other
Person to deposit or otherwise credit to such new depositary account any cash or
payment item other than Collections.

                                (b)           The Servicer shall administer the
Collections in accordance with the procedures described herein and in Article
II.  The Servicer shall set aside and hold in trust for the account of Seller
and the Purchasers their respective shares of the Collections in accordance with
Article II.  The Servicer shall, upon the request of the Agent, segregate, in a
manner acceptable to the Agent, all cash, checks and other instruments received
by it from time to time constituting Collections from the general funds of the
Servicer or Seller prior to the remittance thereof in accordance with Article
II.  If the Servicer shall be required to segregate Collections pursuant to the
preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Agent such allocable share of Collections of Receivables set
aside for the Purchasers on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.

                                (c)           The Servicer may, in accordance
with the Credit and Collection Policy, extend the maturity of any Receivable or
adjust the Outstanding Balance of any Receivable as the Servicer determines to
be appropriate to maximize Collections thereof; provided, however, that such
extension or adjustment shall not alter the status of such Receivable as a
Delinquent Receivable or Charged-Off Receivable or limit the rights of the Agent
or the Purchasers under this Agreement.  Notwithstanding anything to the
contrary contained herein, the Agent shall have the absolute and unlimited right
to direct the Servicer to commence or settle any legal action with respect to
any Receivable or to foreclose upon or repossess any Related Security.

                                (d)           The Servicer shall hold in trust
for Seller and the Purchasers all Records that (i) evidence or relate to the
Receivables, the related Contracts and Related Security or (ii) are otherwise
necessary or desirable to collect the Receivables and shall, as soon as
practicable upon demand of the Agent, deliver or make available to the Agent all
such Records, at a place selected by the Agent.  The Servicer shall, as soon as
practicable following receipt thereof turn over to Seller any cash collections
or other cash proceeds received with respect to Indebtedness not constituting
Receivables.  The Servicer shall, from time to time at the request of any
Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.

                                (e)           Any payment by an Obligor in
respect of any indebtedness owed by it to any Originator or Seller shall, except
as otherwise specified by such Obligor or otherwise required by contract or law
and unless otherwise instructed by the Agent, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

                                Section 8.3             Collection Notices.  The
Agent is authorized at any time after the occurrence and during the continuation
of a Potential Amortization Event or Amortization Event to date and to deliver
to the Collection Banks the Collection Notices.  Seller hereby transfers to the
Agent for the benefit of the Purchasers, effective when the Agent delivers such
notice, the exclusive ownership and control of each Lock-Box and the Collection
Accounts.  In case any authorized signatory of Seller whose signature appears on
a Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force.  Seller hereby authorizes the Agent,
and agrees that the Agent shall be entitled after the occurrence of a Potential
Amortization Event or an Amortization Event to (i) endorse Seller’s name on
checks and other instruments representing Collections, (ii) enforce the
Receivables, the related Contracts and the Related Security and (iii) take such
action as shall be necessary or desirable to cause all cash, checks and other
instruments constituting Collections of Receivables to come into the possession
of the Agent rather than Seller.

                                Section 8.4             Responsibilities of
Seller.  Anything herein to the contrary notwithstanding, the exercise by the
Agent and the Purchasers of their rights hereunder (other than with respect to
the Servicer only, the termination of Servicer in accordance with Section 8.1)
shall not release the Servicer, Originators or Seller from any of their duties
or obligations with respect to any Receivables or under the related Contracts. 
The Purchasers shall have no obligation or liability with respect to any
Receivables or related Contracts, nor shall any of them be obligated to perform
the obligations of Seller.

                                Section 8.5             Reports.  The Servicer
shall prepare and forward to the Agent (i) on the fifteenth (15th) day of each
month and at such times as the Agent shall request, a Monthly Report and (ii) at
such times as the Agent shall request, a listing by Obligor of all Receivables
together with an aging of such Receivables.

                                Section 8.6             Servicing Fees.  In
consideration of SMC’s agreement to act as Servicer hereunder, the Purchasers
hereby agree that, so long as SMC shall continue to perform as Servicer
hereunder, Seller shall pay over to SMC a fee (the “Servicing Fee”) on the first
calendar day of each month, in arrears for the immediately preceding month,
equal to one percent (1.0%) per annum of the average Net Receivables Balance
during such period.

ARTICLE IX
AMORTIZATION EVENTS

                                Section 9.1             Amortization Events. 
The occurrence of any one or more of the following events shall constitute an
Amortization Event:

                                (a)           Any Seller Party shall fail (i) to
make any payment or deposit required hereunder when due and, for any such
payment or deposit which is not in respect of Capital, such failure continues
for one (1) day, or (ii) to perform or observe any term, covenant or agreement
hereunder (other than as referred to in clause (i) of this clause (a) and
Sections 9.1(e) and (g) and such failure shall continue for five (5) consecutive
Business Days.

                                (b)           Any representation, warranty,
certification or statement made by any Seller Party (i) set forth in Sections
5.1(t) or (u) or otherwise with respect to the eligibility of a Receivable in
any other Transaction Document shall prove to have been incorrect in any respect
when made or deemed made, except to the extent that a Deemed Collection has been
paid in accordance with Section 2.1 with respect to such breach or (ii) in this
Agreement, any other Transaction Document or in any other document delivered
pursuant hereto or thereto (other than as described in the immediately preceding
clause (i)) shall prove to have been incorrect in any material respect when made
or deemed made.

                                (c)           (i) Failure of Seller to pay any
Indebtedness when due; (ii) failure of Parent Originator or any other Seller
Party to pay Indebtedness when due, which individually or together with such
other Indebtedness as to which any such failure exists has an aggregate
outstanding principal amount in excess of $3,000,000; or (iii) the default by
Parent Originator or any Seller Party in the performance of any term, provision
or condition contained in any agreement under which any such Indebtedness was
created or is governed, the effect of which is to cause, or to permit the holder
or holders of such Indebtedness to cause, such Indebtedness to become due prior
to its stated maturity; or any such Indebtedness of Parent Originator or any
Seller Party shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment) prior to the date of maturity
thereof.

                                (d)           Parent Originator, any Seller
Party or any Material Subsidiary shall generally not pay its debts as such debts
become due or shall admit in writing its inability to pay its debts generally or
shall make a general assignment for the benefit of creditors; or (ii) any
proceeding shall be instituted by or against Parent Originator, any Seller Party
or any Material Subsidiary seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (iii) Parent
Originator, any Seller Party or any Material Subsidiary shall take any corporate
or other comparable action to authorize any of the actions set forth in clauses
(i) or (ii) above in this subsection (d).

                                (e)           Seller shall fail to comply with
the terms of Section 2.6 hereof.

                                (f)            As at the end of any calendar
month, (i) the three-month rolling average Delinquency Trigger Ratio shall
exceed 4.0%, (ii) the three-month rolling average Default Trigger Ratio shall
exceed 5.0% or (iii) the three-month rolling average Dilution Trigger Ratio
shall exceed 1.25%.

                                (g)           The Net Receivables Balance shall
be less than the sum of Aggregate Capital plus Aggregate Reserves.

                                (h)           A Change of Control shall occur.

                                (i)            (i) One or more final judgments
for the payment of money shall be entered against Seller or (ii) any Originator
or the Servicer shall fail within thirty (30) days to pay, bond or otherwise
discharge one or more final judgments for the payment of money in an amount in
excess of $3,000,000, individually or in the aggregate (to the extent not
covered by insurance or as to which the insurance carrier has denied its
responsibility).

                                (j)            (i) An “Amortization Event” or
the “Amortization Date” under and each as defined in the SMC Sale Agreement
shall occur (and, with respect to the former, be continuing) under the SMC Sale
Agreement, (ii)  an “Amortization Event” or the “Amortization Date” under and
each as defined in the Parent Sale Agreement shall occur (and, with respect to
the former, be continuing) under the Parent Sale Agreement, (iii) Seller or any
Originator shall fail to perform or observe any material term, covenant or
agreement under the Receivables Sale Agreement to which it is a party, Selling
Subsidiary shall fail to enforce its rights under the Parent Sale Agreement
after the occurrence of any such failure, or Seller shall fail to enforce its
rights under either Receivables Sale Agreement after the occurrence of any such
failure, (iv) any Originator shall for any reason cease to transfer, or cease to
have the legal capacity to transfer, or otherwise be incapable of transferring
Receivables to Seller under the applicable Receivables Sale Agreement, or (v)
any Receivables Sale Agreement or the Termination Agreement shall cease to be
effective or to be the legally valid, binding and enforceable obligation of any
Originator.

                                (k)           This Agreement shall terminate in
whole or in part (except in accordance with its terms), or shall cease to be
effective or to be the legally valid, binding and enforceable obligation of
Seller, or any Obligor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability, or the Agent for the
benefit of the Purchasers shall cease to have a valid and perfected first
priority security interest in the Receivables, the Related Security and the
Collections with respect thereto and the Collection Accounts.

                                (l)            Seller shall fail to have a Net
Worth equal to or greater than the lesser of (i) 3.0% of the Outstanding Balance
of Receivables and (ii) 3.0% of the Purchase Limit.

                                Section 9.2             Remedies.  Upon the
occurrence and during the continuation of an Amortization Event, the Agent may,
or upon the direction of the Required Financial Institutions shall, take any of
the following actions: (i) replace the Person then acting as Servicer, (ii)
declare the Amortization Date to have occurred, whereupon the Amortization Date
shall forthwith occur, without demand, protest or further notice of any kind,
all of which are hereby expressly waived by each Seller Party; provided,
however, that upon the occurrence of an Amortization Event described in Section
9.1(d)(ii), or of an actual or deemed entry of an order for relief with respect
to any Seller Party under the Federal Bankruptcy Code, the Amortization Date
shall automatically occur, without demand, protest or any notice of any kind,
all of which are hereby expressly waived by each Seller Party, (iii) to the
fullest extent permitted by applicable law, declare that the Default Fee shall
accrue with respect to any of the Aggregate Unpaids outstanding at such time,
(iv) deliver the Collection Notices to the Collection Banks, and (v) notify
Obligors of the Purchasers’ interest in the Receivables.  The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of the Agent and the Purchasers otherwise available
under any other provision of this Agreement, by operation of law, at equity or
otherwise, all of which are hereby expressly preserved, including, without
limitation, all rights and remedies provided under the UCC, all of which rights
shall be cumulative.

ARTICLE X
INDEMNIFICATION

                                Section 10.1           Indemnities by The Seller
Parties.  Without limiting any other rights that the Agent or any Purchaser may
have hereunder or under applicable law, (A) Seller hereby agrees to indemnify
(and pay upon demand to) the Agent and each Purchaser and their respective
assigns, officers, directors, agents and employees (each an “Indemnified Party”)
from and against any and all damages, losses, claims, taxes, liabilities, costs,
expenses and for all other amounts payable, including reasonable attorneys’ fees
(which attorneys may be employees of the Agent or such Purchaser) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, and (B) the
Servicer hereby agrees to indemnify (and pay upon demand to) each Indemnified
Party for Indemnified Amounts awarded against or incurred by any of them arising
out of the Servicer’s activities as Servicer hereunder excluding, however, in
all instances specified in this Section 10.1:

          

              (i)          Indemnified Amounts to the extent a final judgment of
a court of competent jurisdiction holds that such Indemnified Amounts resulted
from gross negligence or willful misconduct on the part of the Indemnified Party
seeking indemnification;

          

          

              (ii)         Indemnified Amounts to the extent the same includes
losses in respect of Receivables that are uncollectible on account of the
insolvency, bankruptcy or lack of creditworthiness of the related Obligor; or

          

          

              (iii)        taxes imposed by the jurisdiction in which such
Indemnified Party’s principal executive office is located, on or measured by the
overall net income of such Indemnified Party to the extent that the computation
of such taxes is consistent with the characterization for income tax purposes of
the acquisition by the Purchasers of Purchaser Interests as a loan or loans by
the Purchasers to Seller secured by the Receivables, the Related Security, the
Collection Accounts and the Collections;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.  Without limiting the generality
of the foregoing indemnification, Seller shall indemnify the Agent and the
Purchasers for Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to Seller or the Servicer) relating to or
resulting from:

          

               (iv)        any representation or warranty made by any Seller
Party or any Originator (or any officers of any such Person) under or in
connection with this Agreement, any other Transaction Document or any other
information or report delivered by any such Person pursuant hereto or thereto,
which shall have been false or incorrect when made or deemed made;

          

          

              (v)        the failure by Seller, the Servicer or any Originator
to comply with any applicable law, rule or regulation with respect to any
Receivable or Contract related thereto, or the nonconformity of any Receivable
or Contract included therein with any such applicable law, rule or regulation or
any failure of any Originator to keep or perform any of its obligations, express
or implied, with respect to any Contract;

          

          

              (vi)        any failure of Seller, the Servicer or any Originator
to perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;

          

          

              (vii)        any products liability, personal injury or damage
suit, or other similar claim arising out of or in connection with merchandise,
insurance or services that are the subject of any Contract or any Receivable;

          

          

              (viii)        any dispute, claim, offset or defense (other than
discharge in bankruptcy of the Obligor) of the Obligor to the payment of any
Receivable (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;

          

          

              (ix)        the commingling of Collections of Receivables at any
time with other funds;

          

          

              (x)        any investigation, litigation or proceeding related to
or arising from this Agreement or any other Transaction Document, the
transactions contemplated hereby, the use of the proceeds of an Incremental
Purchase or a Reinvestment, the ownership of the Purchaser Interests or any
other investigation, litigation or proceeding relating to Seller, the Servicer
or any Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;

          

          

              (xi)        any inability to litigate any claim against any
Obligor in respect of any Receivable as a result of such Obligor being immune
from civil and commercial law and suit on the grounds of sovereignty or
otherwise from any legal action, suit or proceeding;

          

          

              (xii)        any Amortization Event described in Section 9.1(d);

          

          

              (xiii)        any failure of Seller to acquire and maintain legal
and equitable title to, and ownership of any Receivable and the Related Security
and Collections with respect thereto from Selling Subsidiary, free and clear of
any Adverse Claim (other than as created hereunder); or any failure of Seller to
give reasonably equivalent value to Selling Subsidiary under the SMC Sale
Agreement in consideration of the transfer by Selling Subsidiary of any
Receivable, or any attempt by any Person to void such transfer under statutory
provisions or common law or equitable action;

          

          

              (xiv)        any failure to vest and maintain vested in the Agent
for the benefit of the Purchasers, or to transfer to the Agent for the benefit
of the Purchasers, legal and equitable title to, and ownership of, a first
priority perfected undivided percentage ownership interest (to the extent of the
Purchaser Interests contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents);

          

          

              (xv)        the failure to have filed, or any delay in filing,
financing statements or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable laws with respect to any
Receivable, the Related Security and Collections with respect thereto, and the
proceeds of any thereof, whether at the time of any Incremental Purchase or
Reinvestment or at any subsequent time;

          

          

              (xvi)        any action or omission by any Seller Party which
reduces or impairs the rights of the Agent or the Purchasers with respect to any
Receivable or the value of any such Receivable;

          

          

              (xvii)        any attempt by any Person to void any Incremental
Purchase or Reinvestment hereunder under statutory provisions or common law or
equitable action; and

          

          

              (xviii)        the failure of any Receivable included in the
calculation of the Net Receivables Balance as an Eligible Receivable to be an
Eligible Receivable at the time so included.

                                Section 10.2           Increased Cost and
Reduced Return.  If after the date hereof, any Funding Source shall be charged
any fee, expense or increased cost on account of the adoption of any applicable
law, rule or regulation (including any applicable law, rule or regulation
regarding capital adequacy) or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such authority, central bank or comparable agency (a
“Regulatory Change”):  (i) that subjects any Funding Source to any charge or
withholding on or with respect to any Funding Agreement or a Funding Source’s
obligations under a Funding Agreement, or on or with respect to the Receivables,
or changes the basis of taxation of payments to any Funding Source of any
amounts payable under any Funding Agreement (except for changes in the rate of
tax on the overall net income of a Funding Source or taxes excluded by Section
10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source’s capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the Agent, Seller shall
pay to the Agent, for the benefit of the relevant Funding Source, such amounts
charged to such Funding Source or such amounts to otherwise compensate such
Funding Source for such increased cost or such reduction.

                                Section 10.3           Other Costs and
Expenses.  Seller shall pay to the Agent and Jupiter on demand all costs and
out-of-pocket expenses in connection with the preparation, execution, delivery
and administration of this Agreement, the transactions contemplated hereby and
the other documents to be delivered hereunder, including without limitation, the
cost of Jupiter’s auditors auditing the books, records and procedures of Seller,
reasonable fees and out-of-pocket expenses of legal counsel for Jupiter and the
Agent (which such counsel may be employees of Jupiter or the Agent) with respect
thereto and with respect to advising Jupiter and the Agent as to their
respective rights and remedies under this Agreement.  Seller shall pay to the
Agent on demand any and all costs and out-of-pocket expenses of the Agent and
the Purchasers, if any, including reasonable counsel fees and out-of-pocket
expenses in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event.  Seller shall reimburse Jupiter on
demand for all other costs and expenses incurred by Jupiter (“Other Costs”),
including, without limitation, the cost of auditing Jupiter’s books by certified
public accountants, the cost of rating the Commercial Paper by independent
financial rating agencies, and the reasonable fees and out-of-pocket expenses of
counsel for Jupiter or any counsel for any shareholder of Jupiter with respect
to advising Jupiter or such shareholder as to matters relating to Jupiter’s
operations.

                                Section 10.4           Allocations.  Jupiter
shall allocate the liability for Other Costs among Seller and other Persons with
whom Jupiter has entered into agreements to purchase interests in receivables
(“Other Sellers”).  If any Other Costs are attributable to Seller and not
attributable to any Other Seller, Seller shall be solely liable for such Other
Costs.  However, if Other Costs are attributable to Other Sellers and not
attributable to Seller, such Other Sellers shall be solely liable for such Other
Costs.  All allocations to be made pursuant to the foregoing provisions of this
Article X shall be made by Jupiter in its sole discretion and shall be binding
on Seller and the Servicer.

ARTICLE XI
THE AGENT

                                Section 11.1           Authorization and
Action.  Each Purchaser hereby designates and appoints Bank One to act as its
agent hereunder and under each other Transaction Document, and authorizes the
Agent to take such actions as agent on its behalf and to exercise such powers as
are delegated to the Agent by the terms of this Agreement and the other
Transaction Documents together with such powers as are reasonably incidental
thereto.  The Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the Agent
shall be read into this Agreement or any other Transaction Document or otherwise
exist for the Agent.  In performing its functions and duties hereunder and under
the other Transaction Documents, the Agent shall act solely as agent for the
Purchasers and does not assume nor shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any Seller Party or
any of such Seller Party’s successors or assigns.  The Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement, any other Transaction Document or applicable
law.  The appointment and authority of the Agent hereunder shall terminate upon
the indefeasible payment in full of all Aggregate Unpaids.  Each Purchaser
hereby authorizes the Agent to execute each of the Uniform Commercial Code
financing statements, the Collection Account Agreements and the Fee Letter on
behalf of such Purchaser (the terms of which shall be binding on such
Purchaser).

                                Section 11.2           Delegation of Duties. 
The Agent may execute any of its duties under this Agreement and each other
Transaction Document by or through agents or attorneys-in-fact and shall be
entitled to advice of counsel concerning all matters pertaining to such duties. 
The Agent shall not be responsible for the negligence or misconduct of any
agents or attorneys-in-fact selected by it with reasonable care.

                                Section 11.3           Exculpatory Provisions. 
Neither the Agent nor any of its directors, officers, agents or employees shall
be (i) liable for any action lawfully taken or omitted to be taken by it or them
under or in connection with this Agreement or any other Transaction Document
(except for its, their or such Person’s own gross negligence or willful
misconduct), or (ii) responsible in any manner to any of the Purchasers for any
recitals, statements, representations or warranties made by any Seller Party
contained in this Agreement, any other Transaction Document or any certificate,
report, statement or other document referred to or provided for in, or received
under or in connection with, this Agreement, or any other Transaction Document
or for the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, or any other Transaction Document or any other
document furnished in connection herewith or therewith, or for any failure of
any Seller Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith.  The Agent shall not be under any obligation to any
Purchaser toascertain or to inquire as to the observance or performance of any
of the agreements or covenants contained in, or conditions of, this Agreement or
any other Transaction Document, or to inspect the properties, books or records
of the Seller Parties.  The Agent shall not be deemed to have knowledge of any
Amortization Event or Potential Amortization Event unless the Agent has received
notice from Seller or a Purchaser.

                                Section 11.4           Reliance by Agent.  The
Agent shall in all cases be entitled to rely, and shall be fully protected in
relying, upon any document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to Seller), independent accountants and other experts selected by the
Agent.  The Agent shall in all cases be fully justified in failing or refusing
to take any action under this Agreement or any other Transaction  Document
unless it shall first receive such advice or concurrence of Jupiter or the
Required Financial Institutions or all of the Purchasers, as applicable, as it
deems appropriate and it shall first be indemnified to its satisfaction by the
Purchasers, provided that unless and until the Agent shall have received such
advice, the Agent may take or refrain from taking any action, as the Agent shall
deem advisable and in the best interests of the Purchasers.  The Agent shall in
all cases be fully protected in acting, or in refraining from acting, in
accordance with a request of Jupiter or the Required Financial Institutionsor
all of the Purchasers, as applicable, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Purchasers.

                                Section 11.5           Non-Reliance on Agent and
Other Purchasers.  Each Purchaser expressly acknowledges that neither the Agent,
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representations or warranties to it and that no act by
the Agent hereafter taken, including, without limitation, any review of the
affairs of any Seller Party, shall be deemed to constitute any representation or
warranty by the Agent.  Each Purchaser represents and warrants to the Agent that
it has and will, independently and without reliance upon the Agent or any other
Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.

                                Section 11.6           Reimbursement and
Indemnification.  The Financial Institutions agree to reimburse and indemnify
the Agent and its officers, directors, employees, representatives and agents
ratably according to their Pro Rata Shares, to the extent not paid or reimbursed
by the Seller Parties (i) for any amounts for which the Agent, acting in its
capacity as Agent, is entitled to reimbursement by the Seller Parties hereunder
and (ii) for any other expenses incurred by the Agent, in its capacity as Agent
and acting on behalf of the Purchasers, in connection with the administration
and enforcement of this Agreement and the other Transaction Documents.

                                Section 11.7           Agent in its Individual
Capacity.  The Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with Seller or any Affiliate of
Seller as though the Agent were not the Agent hereunder.  With respect to the
acquisition of Purchaser Interests pursuant to this Agreement, the Agent shall
have the same rights and powers under this Agreement in its individual capacity
as any Purchaser and may exercise the same as though it were not the Agent, and
the terms “Financial Institution,” “Purchaser,” “Funding Source”, “Financial
Institutions”, “Funding Sources” and “Purchasers” shall include the Agent in its
individual capacity.

                                Section 11.8           Successor Agent.  The
Agent may, upon five days’ notice to Seller and the Purchasers, and the Agent
will, upon the direction of all of the Purchasers (other than the Agent, in its
individual capacity) resign as Agent.  If the Agent shall resign, then the
Required Financial Institutions during such five-day period shall appoint from
among the Purchasers a successor agent.  If for any reason no successor Agent is
appointed by the Required Financial Institutions during such five-day period,
then effective upon the termination of such five day period, the Purchasers
shall perform all of the duties of the Agent hereunder and under the other
Transaction Documents and Seller and the Servicer (as applicable) shall make all
payments in respect of the Aggregate Unpaids directly to the applicable
Purchasers and for all purposes shall deal directly with the Purchasers.  After
the effectiveness of any retiring Agent’s resignation hereunder as Agent, the
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Transaction Documents and the provisions of this Article XI and
Article X shall continue in effect for its benefit with respect to any actions
taken or omitted to be taken by it while it was Agent under this Agreement and
under the other Transaction Documents.

ARTICLE XII
ASSIGNMENTS; PARTICIPATIONS

                                Section 12.1           Assignments.  Seller and
each Financial Institution hereby agree and consent to the complete or partial
assignment by Jupiter of all or any portion of its rights under, interest in,
title to and obligations under this Agreement to the Financial Institutions
pursuant to Section 13.1 or to any other Person, and upon such assignment,
Jupiter shall be released from its obligations so assigned.  Further, Seller and
each Financial Institution hereby agree that any assignee of Jupiter of this
Agreement or all or any of the Purchaser Interests of Jupiter shall have all of
the rights and benefits under this Agreement as if the term “Jupiter” explicitly
referred to such party,and no such assignment shall in any way impair the rights
and benefits of Jupiter hereunder.  Neither Seller nor the Servicer shall have
the right to assign its rights or obligations under this Agreement.

                                (a)           Any Financial Institution may at
any time and from time to time assign to one or more Persons (“Purchasing
Financial Institutions”) all or any part of its rights and obligations under
this Agreement pursuant to an assignment agreement, substantially in the form
set forth in Exhibit VII hereto (the “Assignment Agreement”) executed by such
Purchasing Financial Institution and such selling Financial Institution.  The
consent of Jupiter shall be required prior to the effectiveness of any such
assignment.  Each assignee of a Financial Institution must (i) have a short-term
debt rating of A-1 or better by Standard & Poor’s Ratings Group and P-1 by
Moody’s Investor Service, Inc. and (ii) agree to deliver to the Agent, promptly
following any request therefor by the Agent or Jupiter, an enforceability
opinion in form and substance satisfactory to the Agent and Jupiter.  Upon
delivery of the executed Assignment Agreement to the Agent, such selling
Financial Institution shall be released from its obligations hereunder to the
extent of such assignment.  Thereafter the Purchasing Financial Institution
shall for all purposes be a Financial Institution party to this Agreement and
shall have all the rights and obligations of a Financial Institution under this
Agreement to the same extent as if it were an original party hereto and no
further consent or action by Seller, the Purchasers or the Agent shall be
required.

                                (b)           Each of the Financial Institutions
agrees that in the event that it shall cease to have a short-term debt rating of
A-1 or better by Standard & Poor’s Ratings Group and P-1 by Moody’s Investor
Service, Inc. (an “Affected Financial Institution”), such Affected Financial
Institution shall be obliged, at the request of Jupiter or the Agent, to assign
all of its rights and obligations hereunder to (x) another Financial Institution
or (y) another funding entity nominated by the Agent and acceptable to Jupiter,
and willing to participate in this Agreement through the Liquidity Termination
Date in the place of such Affected Financial Institution; provided that the
Affected Financial Institution receives payment in full, pursuant to an
Assignment Agreement, of an amount equal to such Financial Institution’s Pro
Rata Share of the Aggregate Capital and Yield owing to the Financial
Institutions and all accrued but unpaid fees and other costs and expenses
payable in respect of its Pro Rata Share of the Purchaser Interests of the
Financial Institutions.

                                Section 12.2           Participations.  Any
Financial Institution may, in the ordinary course of its business at any time
sell to one or more Persons (each a “Participant”) participating interests in
its Pro Rata Share of the Purchaser Interests of the Financial Institutions, its
obligation to pay Jupiter its Acquisition Amounts or any other interest of such
Financial Institution hereunder.  Notwithstanding any such sale by a Financial
Institution of a participating interest to a Participant, such Financial
Institution’s rights and obligations under this Agreement shall remain
unchanged, such Financial Institution shall remain solely responsible for the
performance of its obligations hereunder, and Seller, Jupiter and the Agent
shall continue to deal solely and directly with such Financial Institution in
connection with such Financial Institution’s rights and obligations under this
Agreement.  Each Financial Institution agrees that any agreement between such
Financial Institution and any such Participant in respect of such participating
interest shall not restrict such Financial Institution’s right to agree to any
amendment, supplement, waiver or modification to this Agreement, except for any
amendment, supplement, waiver or modification described in Section 14.1(b)(i).

ARTICLE XIII
LIQUIDITY FACILITY

                                Section 13.1           Transfer to Financial
Institutions.  Each Financial Institution hereby agrees, subject to Section
13.4, that immediately upon written notice from Jupiter delivered on or prior to
the Liquidity Termination Date, it shall acquire by assignment from Jupiter,
without recourse or warranty, its Pro Rata Share of one or more of the Purchaser
Interests of Jupiter as specified by Jupiter.  Each such assignment by Jupiter
shall be made pro rata among all of the Financial Institutions, except for pro
rata assignments to one or more Terminating Financial Institutions pursuant to
Section 13.6.  Each such Financial Institution shall, no later than 1:00 p.m.
(Chicago time) on the date of such assignment, pay in immediately available
funds (unless another form of payment is otherwise agreed between Jupiter and
any Financial Institution) to the Agent at an account designated by the Agent,
for the benefit of Jupiter, its Acquisition Amount.  Unless a Financial
Institution has notified the Agent that it does not intend to pay its
Acquisition Amount, the Agent may assume that such payment has been made and
may, but shall not be obligated to, make the amount of such payment available to
Jupiter in reliance upon such assumption.  Jupiter hereby sells and assigns to
the Agent for the ratable benefit of the Financial Institutions, and the Agent
hereby purchases and assumes from Jupiter, effective upon the receipt by Jupiter
of the Jupiter Transfer Price, the Purchaser Interests of Jupiter which are the
subject of any transfer pursuant to this Article XIII.

                                Section 13.2           Transfer Price Reduction
Yield.  If the Adjusted Funded Amount is included in the calculation of the
Jupiter Transfer Price for any Purchaser Interest, each Financial Institution
agrees that the Agent shall pay to Jupiter the Reduction Percentage of any Yield
received by the Agent with respect to such Purchaser Interest.

                                Section 13.3           Payments to Jupiter.  In
consideration for the reduction of the Jupiter Transfer Prices by the Jupiter
Transfer Price Reductions, effective only at such time as the aggregate amount
of the Capital of the Purchaser Interests of the Financial Institutions equals
the Jupiter Residual, each Financial Institution hereby agrees that the Agent
shall not distribute to the Financial Institutions and shall immediately remit
to Jupiter any Yield, Collections or other payments received by it to be applied
pursuant to the terms hereof or otherwise to reduce the Capital of the Purchaser
Interests of the Financial Institutions.

                                Section 13.4           Limitation on Commitment
to Purchase from Jupiter.  Notwithstanding anything to the contrary in this
Agreement, no Financial Institution shall have any obligation to purchase any
Purchaser Interest from Jupiter, pursuant to Section 13.1 or otherwise, if:

          

              (i)          Jupiter shall have voluntarily commenced any
proceeding or filed any petition under any bankruptcy, insolvency or similar law
seeking the dissolution, liquidation or reorganization of Jupiter or taken any
corporate action for the purpose of effectuating any of the foregoing; or

          

          

              (ii)         involuntary proceedings or an involuntary petition
shall have been commenced or filed against Jupiter by any Person under any
bankruptcy, insolvency or similar law seeking the dissolution, liquidation or
reorganization of Jupiter and such proceeding or petition shall have not been
dismissed.

                                Section 13.5           Defaulting Financial
Institutions.  If one or more Financial Institutions defaults in its obligation
to pay its Acquisition Amount pursuant to Section 13.1 (each such Financial
Institution shall be called a “Defaulting Financial Institution” and the
aggregate amount of such defaulted obligations being herein called the “Jupiter
Transfer Price Deficit”), then upon notice from the Agent, each Financial
Institution other than the Defaulting Financial Institutions (a “Non-Defaulting
Financial Institution”) shall promptly pay to the Agent, in immediately
available funds, an amount equal to the lesser of (x) such Non-Defaulting
Financial Institution’s proportionate share (based upon the relative Commitments
of the Non-Defaulting Financial Institutions, after excluding the Commitment of
any Approved Unconditional Liquidity Providers) of the Jupiter Transfer
PriceDeficit and (y) the unused portion of such Non-Defaulting Financial
Institution’s Commitment; provided, however, that if an Approved Unconditional
Liquidity Provider is the Defaulting Financial Institution, the Non-Defaulting
Financial Institutions shall have no obligation to pay any amount to the Agent
pursuant to this Section 13.5 as a result of a default by such Approved
Unconditional Liquidity Provider; provided, further, that in no event shall any
Approved Unconditional Liquidity Provider be required to make any payment as a
Non-Defaulting Financial Institution pursuant to this Section 13.5.  A
Defaulting Financial Institution shall forthwith upon demand pay to the Agent
for the account of the Non-Defaulting Financial Institutions all amounts paid by
each Non-Defaulting Financial Institution on behalf of such Defaulting Financial
Institution, together with interest thereon, for each day from the date a
payment was made by a Non-Defaulting Financial Institution until the date such
Non-Defaulting Financial Institution has been paid such amounts in full, at a
rate per annum equal to the Federal Funds Effective Rate plus two percent (2%). 
In addition, without prejudice to any other rights that Jupiter may have under
applicable law, each Defaulting Financial Institution shall pay to Jupiter
forthwith upon demand, the difference between such Defaulting Financial
Institution’s unpaid Acquisition Amount and the amount paid with respect thereto
by the Non-Defaulting Financial Institutions, together with interest thereon,
for each day from the date of the Agent’s request for such Defaulting Financial
Institution’s Acquisition Amount pursuant to Section 13.1 until the date the
requisite amount is paid to Jupiter in full, at a rate per annum equal to the
Federal Funds Effective Rate plus two percent (2%).

                                Section 13.6           Terminating Financial
Institutions.

                                (a)           Each Financial Institution hereby
agrees to deliver written notice to the Agent not more than thirty (30) Business
Days and not less than five (5) Business Days prior to the Liquidity Termination
Date indicating whether such Financial Institution intends to renew its
Commitment hereunder.  If any Financial Institution fails to deliver such notice
on or prior to the date that is five (5) Business Days prior to the Liquidity
Termination Date, such Financial Institution will be deemed to have declined to
renew its Commitment (each Financial Institution which has declined or has been
deemed to have declined to renew its Commitment hereunder, a “Non-Renewing
Financial Institution”).  The Agent shall promptly notify Jupiter of each
Non-Renewing Financial Institution and Jupiter, in its sole discretion, may (A)
to the extent of Commitment Availability, declare that such Non-Renewing
Financial Institution’s Commitment shall, to such extent, automatically
terminate on a date specified by Jupiter on or before the Liquidity Termination
Date or (B) upon one (1) Business Days’ notice to such Non-Renewing Financial
Institution assign to such Non-Renewing Financial Institution on a date
specified by Jupiter its Pro Rata Share of the aggregate Purchaser Interests
then held by Jupiter, subject to, and in accordance with, Section 13.1.  In
addition, Jupiter may, in its sole discretion, at any time (x) to the extent of
Commitment Availability, declare that any Affected Financial Institution’s
Commitment shall automatically terminate on a date specified by Jupiter or (y)
assign to any Affected Financial Institution on a date specified by Jupiter its
Pro Rata Share of the aggregate Purchaser Interests then held by Jupiter,
subject to, and in accordance with, Section 13.1 (each Affected Financial
Institution or each Non-Renewing Financial Institution is hereinafter referred
to as a “Terminating Financial Institution”).   The parties hereto expressly
acknowledge that any declaration of the termination of any Commitment, any
assignment pursuant to this Section 13.6 and the order of priority of any such
termination or assignment among Terminating Financial Institutions shall be made
by Jupiter in its sole and absolute discretion.

                                (b)           Upon any assignment to a
Terminating Financial Institution as provided in this Section 13.6, any
remaining Commitment of such Terminating Financial Institution shall
automatically terminate.  Upon reduction to zero of the Capital of all of the
Purchaser Interests of a Terminating Financial Institution (after application of
Collections thereto pursuant to Sections 2.2 and 2.3) all rights and obligations
of such Terminating Financial Institution hereunder shall be terminated and such
Terminating Financial Institution shall no longer be a “Financial Institution”
hereunder; provided, however, that the provisions of Article X shall continue in
effect for its benefit with respect to Purchaser Interests held by such
Terminating Financial Institution prior to its termination as a Financial
Institution.

ARTICLE XIV
MISCELLANEOUS

                                Section 14.1           Waivers and Amendments.

                                (a)           No failure or delay on the part of
the Agent or any Purchaser in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy.  The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law.  Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.

                                (b)           No provision of this Agreement may
be amended, supplemented, modified or waived except in writing in accordance
with the provisions of this Section 14.1(b).  Jupiter, Seller and the Agent, at
the direction of the Required Financial Institutions, may enter into written
modifications or waivers of any provisions of this Agreement, provided, however,
that no such modification or waiver shall:

          

              (i)          without the consent of each affected Purchaser, (A)
extend the Liquidity Termination Date or the date of any payment or deposit of
Collections by Seller or the Servicer, (B) reduce the rate or extend the time of
payment of Yield or any CP Costs (or any component of Yield or CP Costs), (C)
reduce any fee payable to the Agent for the benefit of the Purchasers, (D)
except pursuant to Article XII hereof, change the amount of the Capital of any
Purchaser, any Financial Institution’s Pro Rata Share (except pursuant to
Sections 13.1 or 13.5) or any Financial Institution’s Commitment, (E) amend,
modify or waive any provision of the definition of Required Financial
Institutions or this Section 14.1(b), (F) consent to or permit the assignment or
transfer by Seller of any of its rights and obligations under this Agreement,
(G) amend or modify Section 9.1(f) or change the definition of “Aggregate
Reserve,” “Concentration Limit,” “Default Proxy Ratio,” “Default Trigger Ratio,”
“Delinquency Trigger Ratio,” “Dilution Trigger Ratio,” “Dilution Ratio,”
“Dilution Reserve,” “Dilution Reserve Ratio,” “Eligible Receivable,” “Loss
Reserve,” “Loss Reserve Ratio,” or “Servicer and Yield Reserve” or (H) amend or
modify any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or

          

          

              (ii)          without the written consent of the then Agent,
amend, modify or waive any provision of this Agreement if the effect thereof is
to affect the rights or duties of such Agent.

Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and (ii)
the Agent, the Required Financial Institutions and Jupiter may enter into
amendments to modify any of the terms or provisions of Article II, Article XI,
Article XII, Article XIII, Section 14.13 or any other provision of this
Agreement without the consent of Seller, provided that such amendment has no
negative impact upon Seller.  Any modification or waiver made in accordance with
this Section 14.1 shall apply to each of the Purchasers equally and shall be
binding upon Seller, Servicer, the Purchasers and the Agent.

                                Section 14.2           Notices.  Except as
provided in this Section 14.2, all communications and notices provided for
hereunder shall be in writing (including bank wire, telecopy or electronic
facsimile transmission or similar writing) and shall be given to the other
parties hereto at their respective addresses or telecopy numbers set forth on
the signature pages hereof or at such other address or telecopy number as such
Person may hereafter specify for the purpose of notice to each of the other
parties hereto.  Each such notice or other communicationshall be effective if
given by telecopy, upon the receipt thereof, if given by mail, three (3)
Business Days after the time such communication is deposited in the mail with
first class postage prepaid or if given by any other means, when received at the
address specified in this Section 14.2.  Seller hereby authorizes the Agent to
effect purchases and Tranche Period and Discount Rate selections based on
telephonic notices made byany Person whose name is set forth on Schedule 14.2 as
may be supplemented from time to time by Seller in written notice to Agent. 
Seller agrees to deliver promptly to the Agent a written confirmation of each
telephonic notice signed by an Authorized Officer of Seller; provided, however,
the absence of such confirmation shall not affect the validity of such notice. 
If the written confirmation differs from the action taken by the Agent, the
records of the Agent shall govern absent manifest error.

                                Section 14.3           Ratable Payments.  If any
Purchaser, whether by setoff or otherwise, has payment made to it with respect
to any portion of the Aggregate Unpaids owing to such Purchaser (other than
payments received pursuant to Section 10.2 or 10.3) in a greater proportion than
that received by any other Purchaser entitled to receive a ratable share of such
Aggregate Unpaids, such Purchaser agrees, promptly upon demand, to purchase for
cash without recourse or warranty a portion of such Aggregate Unpaids held by
the other Purchasers so that after such purchase each Purchaser will hold its
ratable proportion of such Aggregate Unpaids; provided that if all or any
portion of such excess amount is thereafter recovered from such Purchaser, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

                                Section 14.4           Protection of Ownership
Interests of the Purchasers.  Seller agrees that from time to time, at its
expense, it will promptly execute and deliver all instruments and documents, and
take all actions, that may be necessary or desirable, or that the Agent may
request, to perfect, protect or more fully evidence the Purchaser Interests, or
to enable the Agent or the Purchasers to exercise and enforce their rights and
remedies hereunder.  At any time after the occurrence of an Amortization Event,
the Agent may, or the Agent may direct Seller or the Servicer to, notify the
Obligors of Receivables, at Seller’s expense, of the ownership or security
interests of the Purchasers under this Agreement and may also direct that
payments of all amounts due or that become due under any or all Receivables be
made directly to the Agent or its designee.  Seller or the Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.

                                (a)           If any Seller Party fails to
perform any of its obligations hereunder, the Agent or any Purchaser may (but
shall not be required to) perform, or cause performance of, such obligations,
and the Agent’s or such Purchaser’s costs and expenses incurred in connection
therewith shall be payable by Seller as provided in Section 10.3.  Each Seller
Party irrevocably authorizes the Agent at any time and from time to time in the
sole discretion of the Agent, and appoints the Agent as its attorney-in-fact, to
act on behalf of such Seller Party (i) to execute on behalf of Seller as debtor
and to file financing statements necessary or desirable in the Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Purchasers in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Purchasers in the
Receivables.  This appointment is coupled with an interest and is irrevocable.

                                Section 14.5           Confidentiality.

                                (a)           Each Seller Party and each
Purchaser shall maintain and shall cause each of its employees and officers to
maintain the confidentiality of this Agreement and the other confidential or
proprietary information with respect to the Agent and Jupiter and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
(i) such Seller Party may provide any Transaction Document other than the Fee
Letter to prospective purchasers of securities of, lenders to, or underwriters,
brokers, dealers or counsel for, such Seller Party so long as such Seller Party
makes a good faith effort to obtain a confidentiality agreement from such Person
with respect to such Transaction Document, (ii) such Seller Party may disclose
such matters (other than the Fee Letter) in filings with the Securities and
Exchange Commission and (iii) such Seller Party and such Purchaser and its
officers and employees may disclose such information to such Seller Party’s and
such Purchaser’s external accountants and attorneys and as required by any
applicable law or order of any judicial or administrative proceeding.

                                (b)           Anything herein to the contrary
notwithstanding, each Seller Party hereby consents to the disclosure of any
nonpublic information with respect to it (i) to the Agent, the Financial
Institutions or Jupiter by each other, (ii) by the Agent or the Purchasers to
any prospective or actual assignee or participant of any of them provided such
Person is informed of the confidential nature of such information and agrees to
maintain such confidentiality and further provided that such Person is not a
competitor of any Seller Party nor is it an Affiliate of a competitor of any
Seller Party and (iii) by the Agent to any rating agency, Commercial Paper
dealer or provider of a surety, guaranty or credit or liquidity enhancement to
Jupiter or any entity organized for the purpose of purchasing, or making loans
secured by, financial assets for which Bank One acts as the administrative agent
and to any officers, directors, employees, outside accountants and attorneys of
any of the foregoing, provided each such Person is informed of the confidential
nature of such information.  In addition, the Purchasers and the Agent may
disclose any such nonpublic information pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

                                Section 14.6           Bankruptcy Petition. 
Seller, the Servicer, the Agent and each Financial Institution hereby covenants
and agrees that, prior to the date that is one year and one day after the
payment in full of all outstanding senior indebtedness of Jupiter or any
Unconditional Liquidity Provider, it will not institute against, or join any
other Person in instituting against, Jupiter or any such entity any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

                                Section 14.7           Limitation of Liability. 
Except with respect to any claim arising out of the willful misconduct or gross
negligence of Jupiter, the Agent or any Financial Institution, no claim may be
made by any Seller Party or any other Person against Jupiter, the Agent or any
Financial Institution or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Seller Party hereby waives, releases, and agrees not to sue
uponany claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

                                Section 14.8           CHOICE OF LAW.  THIS
AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS
(AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

                                Section 14.9           CONSENT TO JURISDICTION. 
EACH SELLER PARTY HEREBY IRREVOCABLY SUBMITS TO THE NON‑EXCLUSIVE JURISDICTION
OF ANY UNITED STATES FEDERAL OR ILLINOIS STATE COURT SITTING IN CHICAGO,
ILLINOIS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND
EACH SELLER PARTY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR
ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN CHICAGO,
ILLINOIS.

                                Section 14.10         WAIVER OF JURY TRIAL. 
EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY SELLER PARTY PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

                                Section 14.11         Integration; Binding
Effect; Survival of Terms.

                                (a)           This Agreement and each other
Transaction Document contain the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof superseding all prior oral or written understandings.

                                (b)           This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns (including any trustee in bankruptcy).  This
Agreement shall create and constitute the continuing obligations of the parties
hereto in accordance with its terms and shall remain in full force and effect
until terminated in accordance with its terms; provided, however, that the
rights and remedies with respect to (i) any breach of any representation and
warranty made by any Seller Party pursuant to Article V, and (ii) the
indemnification and payment provisions of Article X, and Sections 14.5 and 14.6,
shall be continuing and shall survive any termination of this Agreement.

                                Section 14.12         Counterparts;
Severability; Section References.  This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same Agreement.  Any provisions
of this Agreement which are prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. 
Unless otherwise expressly indicated, all references herein to “Article,”
“Section,” “Schedule” or “Exhibit” shall mean articles and sections of, and
schedules and exhibits to, this Agreement.

                                Section 14.13         Bank One Roles.  Each of
the Financial Institutions acknowledges that Bank One acts, or may in the future
act, (i) as administrative agent for Jupiter or any Financial Institution, (ii)
as issuing and paying agent for the Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for the Commercial Paper and (iv)
to provide other services from time to time for Jupiter or any Financial
Institution (collectively, the “Bank One Roles”).  Without limiting the
generality of this Section 14.13, each Financial Institution hereby acknowledges
and consents to any and all Bank One Roles and agrees that in connection with
any Bank One Role, Bank One may take, or refrain from taking, any action that
it, in its discretion, deems appropriate, including, without limitation, in its
role as administrative agent for Jupiter, and the giving of notice to the Agent
of a mandatory purchase pursuant to Section 13.1.

                                Section 14.14         Characterization.

                                (a)           It is the intention of the parties
hereto that each purchase hereunder shall constitute and be treated as an
absolute and irrevocable sale, which purchase shall provide the applicable
Purchaser with the full benefits of ownership of the applicable Purchaser
Interest.  Except as specifically provided in this Agreement, each sale of a
Purchaser Interest hereunder is made without recourse to Seller; provided,
however, that (i) Seller shall be liable to each Purchaser and the Agent for all
representations, warranties, covenants and indemnities made by Seller pursuant
to the terms of this Agreement, and (ii) such sale does not constitute and is
not intended to result in an assumption by any Purchaser or the Agent or any
assignee thereof of any obligation of Seller or any Originator or any other
person arising in connection with the Receivables, the Related Security, or the
related Contracts, or any other obligations of Seller or Originator.

                                (b)           In addition to any ownership
interest which the Agent may from time to time acquire pursuant hereto, Seller
hereby grants to the Agent for the ratable benefit of the Purchasers a valid and
perfected security interest in all of Seller’s right, title and interest in, to
and under the following assets now existing or hereafter arising: the
Receivables, the Collections, each Lock-Box, each Collection Account, all
Related Security, all other rights and payments relating to such Receivables,
and all proceeds of any of the foregoing, and all other assets in which the
Agent has acquired, or may hereafter acquire and/or purport to have acquired an
interest in hereunder (the “SFC Collateral”), prior to all other liens on and
security interests therein to secure the prompt and complete payment of the
Aggregate Unpaids.  The Agent and the Purchasers shall have, in addition to the
rights and remedies that they may have under this Agreement, all other rights
and remedies provided to a secured creditor under the UCC and other applicable
law, which rights and remedies shall be cumulative.




[SIGNATURE PAGES FOLLOW]




                IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed and delivered by their duly authorized officers as of
the date hereof.

                                                                               
SYNCOR FINANCING CORPORATION
                                                                               
By:/s/William P. Forster     
                                                                               
Name: William P. Forster
                                                                               
Title: CFO
                                                                               
Address: 6464 Canoga Ave.
                                                                               
Woodland Hills, CA 91367
                                                                               
Facsimile: 818-737-4468
                                                                               
Attention: CFO & General Counsel

                                                                               
SYNCOR MANAGEMENT CORPORATION
                                                                               
By:/s/William P. Forster     
                                                                               
Name: William P. Forster
                                                                               
Title: VP & Treasurer
                                                                               
Address: 6464 Canoga Ave.
                                                                               
Woodland Hills, CA 91367
                                                                               
Facsimile: 818-737-4468
                                                                               
Attention: VP & Treasurer/General Counsel



                                                                               
JUPITER SECURITIZATION CORPORATION
                                                                               
By:/s/Elizabeth R. Cohen   
                                                                               
Name: Elizabeth R. Cohen
                                                                               
Title:  Authorized Signatory
                                                                               
Address: c/o Bank One, NA (Main Office Chicago),
                                                                               
as Agent
                                                                               
Asset Backed Finance
                                                                               
Suite IL1-0079, 1-19
                                                                               
1 Bank One Plaza
                                                                               
Chicago, Illinois  60670-0079
                                                                               
Attention: ABF Treasury
                                                                               
Phone: (312) 732-2722
                                                                               
Fax: (312) 732-1844

                                                                               
BANK ONE, NA (MAIN OFFICE CHICAGO), as a
                                                                               
Financial Institution and as Agent
                                                                               
By:/s/Elizabeth R. Cohen   
                                                                               
Name: Elizabeth Cohen
                                                                               
Title: Authorized Signatory
                                                                               
Address: Bank One, NA (Main Office Chicago)
                                                                               
Asset Backed Finance
                                                                               
Suite IL1-0596, 1-21
                                                                               
1 Bank One Plaza
                                                                               
Chicago, Illinois  60670-0596
                                                                               
Attention: Elizabeth Cohen
                                                                               
Phone: (312) 732-8629
                                                                               
Fax: (312) 732-4487




EXHIBIT I
DEFINITIONS

                                As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

                                “Accrual Period” means each calendar month,
provided that the initial Accrual Period hereunder means the period from (and
including) the date of the initial purchase hereunder to (and including) the
last day of the calendar month thereafter.

                                “Acquisition Amount” means, on the date of any
purchase from Jupiter of one or more Purchaser Interests pursuant to Section
13.1, (a) with respect to each Financial Institution (other than any
Unconditional Liquidity Provider), the lesser of (i) such Financial
Institution’s Pro Rata Share of the sum of (A) the lesser of (1) the Adjusted
Liquidity Price of each such Purchaser Interest and (2) the Capital of each such
Purchaser Interest and (B) all accrued and unpaid CP Costs for each such
Purchaser Interest and (ii) such Financial Institution’s unused Commitment and
(b) with respect to each Unconditional Liquidity Provider, the lesser of (x)
such Unconditional Liquidity Provider’s Pro Rata Share of the sum of (1) the
Capital of each such Purchaser Interest and (2) all accrued and unpaid CP Costs
for each such Purchaser Interest and (y) such Unconditional Liquidity Provider’s
unused Commitment.

                                “Adjusted Funded Amount” means, in determining
the Jupiter Transfer Price for any Purchaser Interest, an amount equal to the
sum of (a) the Adjusted Liquidity Price of each such Purchaser Interest and (b)
an amount equal to each Unconditional Liquidity Provider’s Pro Rata Share of the
difference between (i) the Adjusted Liquidity Price of each such Purchaser
Interest and (ii) the Capital of each such Purchaser Interest.

                                “Adjusted Liquidity Price” means an amount equal
to:

                                                                                 
NDR

                                                RI[ DC +[
--------------------------]]

                                                                   
1+(.50x***[12]***)

                where:

                                          RI                  =              the
undivided percentage interest evidenced by such Purchaser Interest.

                                          DC                =              the
Deemed Collections.

                                          NDR             =              the
Outstanding Balance of all Receivables which are not Defaulted Receivables.

Each of the foregoing shall be determined from the most recent Monthly Report
received from the Servicer.

                                “Adverse Claim” means a lien, security interest,
charge or encumbrance, or other right or claim in, of or on any Person’s assets
or properties in favor of any other Person.

                                “Affected Financial Institution” has the meaning
specified in Section 12.1(c).

                                “Affiliate” means, with respect to any Person,
any other Person directly or indirectly controlling, controlled by, or under
direct or indirect common control with, such Person or any Subsidiary of such
Person.  A Person shall be deemed to control another Person if the controlling
Person owns 10% or more of any class of voting securities of the controlled
Person or possesses, directly or indirectly, the power to direct or cause the
direction of the management or policies of the controlled Person, whether
through ownership of stock, by contract or otherwise.

                                “Agent” has the meaning set forth in the
preamble to this Agreement.

                                “Aggregate Capital” means, on any date of
determination, the aggregate amount of Capital of all Purchaser Interests
outstanding on such date.

                                “Aggregate Reduction” has the meaning specified
in Section 1.3.

                                “Aggregate Reserves” means, on any date of
determination, the sum of the Loss Reserve, the Dilution Reserve and the
Servicer and Yield Reserve.

                                “Aggregate Unpaids” means, at any time, an
amount equal to the sum of all Aggregate Capital and all other unpaid
Obligations (whether due or accrued) at such time.

                                “Agreement” means this Receivables Financing
Agreement, as it may be amended or modified and in effect from time to time.

                                “Amortization Date” means the earliest to occur
of (i) the day on which any of the conditions precedent set forth in Section 6.2
are not satisfied, (ii) the Business Day immediately prior to the occurrence of
an Amortization Event set forth in Section 9.1(d)(ii), (iii) the Business Day
specified in a written notice from the Agent following the occurrence of any
other Amortization Event, and (iv) the date which is thirty (30) Business Days
after the Agent’s receipt of written notice from Seller that it wishes to
terminate the facility evidenced by this Agreement.

                                “Amortization Event” has the meaning specified
in Article IX.

                                “Approved Unconditional Liquidity Provider”
means an Unconditional Liquidity Provider which has received approval from
Standard & Poor’s Ratings Group and Moody’s Investors Service, Inc. to be
relieved from any obligation to pay amounts as a Non-Defaulting Financial
Institution pursuant to Section 13.5 hereof.

                                “Assignment Agreement” has the meaning set forth
in Section 12.1(b).

                                “Authorized Officer” means, with respect to any
Person, its president, corporate controller, treasurer or chief financial
officer.

                                “Bank One” means Bank One, NA (Main Office
Chicago) in its individual capacity and its successors.

                                “Base Rate” means a rate per annum equal to the
corporate base rate, prime rate or base rate of interest, as applicable,
announced by the Bank One or Bank One Corporation from time to time, changing
when and as such rate changes.

                                “Broken Funding Costs” means for any Purchaser
Interest which: (i) has its Capital reduced without compliance by Seller with
the notice requirements hereunder or (ii) does not become subject to an
Aggregate Reduction following the delivery of any Reduction Notice or (iii) is
assigned under Article XIII or terminated prior to the date on which it was
originally scheduled to end; an amount equal to the excess, if any, of (A) the
CP Costs or Yield (as applicable) that would have accrued during the remainder
of the Tranche Periods or the tranche periods for Commercial Paper determined by
the Agent to relate to such Purchaser Interest (as applicable) subsequent to the
date of such reduction, assignment or termination (or in respect of clause (ii)
above, the date such Aggregate Reduction was designated to occur pursuant to the
Reduction Notice) of the Capital of such Purchaser Interest if such reduction,
assignment or termination had not occurred or such Reduction Notice had not been
delivered, over (B) the sum of (x) to the extent all or a portion of such
Capital is allocated to another Purchaser Interest, the amount of CP Costs or
Yield actually accrued during the remainder of such period on such Capital for
the new Purchaser Interest, and (y) to the extent such Capital is not allocated
to another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated.  In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess.  All Broken Funding Costs shall be due and payable hereunder upon
demand.

                                “Business Day” means any day on which banks are
not authorized or required to close in New York, New York or Chicago, Illinois
and The Depository Trust Jupiter of New York is open for business, and, if the
applicable Business Day relates to any computation or payment to be made with
respect to the LIBO Rate, any day on which dealings in dollar deposits are
carried on in the London interbank market.

                                “Capital” of any Purchaser Interest means, at
any time, (A) the Purchase Price of such Purchaser Interest, minus (B) the sum
of the aggregate amount of Collections and other payments received by the Agent
which in each case are applied to reduce such Capital in accordance with the
terms and conditions of this Agreement; provided that such Capital shall be
restored (in accordance with Section 2.5) in the amount of any Collections or
other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.

                                “Change of Control” means (i) with respect to
the Parent Originator, the acquisition by any Person, or two or more Persons
acting in concert, of beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 50% or more of the outstanding shares of voting stock of the Servicer,
(ii) with respect to the Servicer, the Parent Originator ceases to own directly,
free and clear of any Adverse Claim, 100% of the outstanding shares of voting
stock of the Servicer, and (iii) with respect to the Seller, the Selling
Subsidiary ceases to own directly, free and clear of any Adverse Claim, 100% of
the outstanding shares of voting stock of the Seller.

                                “Charged‑Off Receivable” means a Receivable: (i)
as to which the Obligor thereof has taken any action, or suffered any event to
occur, of the type described in Section 9.1(d) (as if references to Seller Party
therein refer to such Obligor); (ii) as to which the Obligor thereof, if a
natural person, is deceased, (iii) which, consistent with the Credit and
Collection Policy, would be written off Seller’s books as uncollectible, (iv)
which has been identified by Seller as uncollectible or (v) which is a Defaulted
Receivable.

                                “Collection Account” means each concentration
account, depositary account, lock-box account or similar account in which any
Collections are collected or deposited and which is listed on Exhibit IV.

                                “Collection Account Agreement” means an
agreement substantially in the form of Exhibit VI among Originators, Seller, the
Agent and a Collection Bank.

                                “Collection Bank” means, at any time, any of the
banks holding one or more Collection Accounts.

                                “Collection Notice” means a notice, in
substantially the form of Annex A to Exhibit VI, from the Agent to a Collection
Bank.

                                “Collection Period” means each calendar month.

                                “Collections” means, with respect to any
Receivable, all cash collections and other cash proceeds in respect of such
Receivable, including, without limitation, all yield, Finance Charges or other
related amounts accruing in respect thereof and all cash proceeds of Related
Security with respect to such Receivable.

                                “Commercial Paper” means promissory notes of
Jupiter issued by Jupiter in the commercial paper market.

                                “Commitment” means, for each Financial
Institution, the commitment of such Financial Institution to purchase Purchaser
Interests from (i) Seller and (ii) Jupiter, in an amount not to exceed (i) in
the aggregate, the amount set forth opposite such Financial Institution’s name
on Schedule A to this Agreement, as such amount may be modified in accordance
with the terms hereof (including, without limitation, any termination of
Commitments pursuant to Section 13.6 hereof) and (ii) with respect to any
individual purchase hereunder, its Pro Rata Share of the Purchase Price
therefor.

                                “Commitment Availability” means at any time the
positive difference (if any) between (a) an amount equal to the aggregate amount
of the Commitments minus an amount equal to 2% of such aggregate Commitments at
such time minus (b) the Aggregate Capital at such time.

                                “Concentration Limit” means, at any time, for
any Obligor, 4.0% of the aggregate Outstanding Balance of all Eligible
Receivables at such time or such other amount (a “Special Concentration Limit”)
for such Obligor designated by the Agent; provided, that in the case of an
Obligor and any Affiliate of such Obligor, the Concentration Limit shall be
calculated as if such Obligor and such Affiliate are one Obligor; and provided,
further, that Jupiter or the Required Financial Institutions may, upon not less
than three (3) Business Days’ notice to Seller, cancel any Special Concentration
Limit.

                                “Contingent Obligation” of a Person means any
agreement, undertaking or arrangement by which such Person assumes, guarantees,
endorses, contingently agrees to purchase or provide funds for the payment of,
or otherwise becomes or is contingently liable upon, the obligation or liability
of any other Person, or agrees to maintain the net worth or working capital or
other financial condition of any other Person, or otherwise assures any creditor
of such other Person against loss, including, without limitation, any comfort
letter, operating agreement, take‑or‑pay contract or application for a letter of
credit.

                                “Contract” means, with respect to any
Receivable, any and all instruments, agreements, invoices or other writings
pursuant to which such Receivable arises or which evidences such Receivable.

                                “CP Costs” means, for each day, the sum of (i)
discount or yield accrued on Pooled Commercial Paper on such day, plus (ii) any
and all accrued commissions in respect of placement agents and Commercial Paper
dealers, and issuing and paying agent fees incurred, in respect of such Pooled
Commercial Paper for such day, plus (iii) other costs associated with funding
small or odd-lot amounts with respect to all receivable purchase facilities
which are funded by Pooled Commercial Paper for such day, minus (iv) any accrual
of income net of expenses received on such day from investment of collections
received under all receivable purchase facilities funded substantially with
Pooled Commercial Paper, minus (v) any payment received on such day net of
expenses in respect of Broken Funding Costs related to the prepayment of any
Purchaser Interest of Jupiter pursuant to the terms of any receivable purchase
facilities funded substantially with Pooled Commercial Paper.  In addition to
the foregoing costs, if Seller shall request any Incremental Purchase during any
period of time determined by the Agent in its sole discretion to result in
incrementally higher CP Costs applicable to such Incremental Purchase, the
Capital associated with any such Incremental Purchase shall, during such period,
be deemed to be funded by Jupiter in a special pool (which may include capital
associated with other receivable purchase facilities) for purposes of
determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such Capital.

                                “Credit and Collection Policy” means Seller’s
credit and collection policies and practices relating to Contracts and
Receivables existing on the date hereof and summarized in Exhibit VIII hereto,
as modified from time to time in accordance with this Agreement.

                                “Deemed Collections”  means the aggregate of all
amounts Seller shall have been deemed to have received as a Collection of a
Receivable.  Seller shall be deemed to have received a Collection in full of a
Receivable if at any time (i) the Outstanding Balance of any such Receivable is
either (x) reduced as a result of any defective or rejected goods or services,
any discount or any adjustment or otherwise by Seller (other than cash
Collections on account of such Receivable) or (y) reduced or canceled as a
result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(ii) any of the representations or warranties in Article V are no longer true
with respect to such Receivable.

                                “Default Fee” means with respect to any amount
due and payable by Seller in respect of any Aggregate Unpaids, an amount equal
to the greater of (i) $1000 and (ii) interest on any such unpaid Aggregate
Unpaids at a rate per annum equal to 2% above the Base Rate.

                                “Default Proxy Ratio” means, for any Collection
Period, a fraction (calculated as a percentage) equal to (i) the sum of (A) the
aggregate Outstanding Balance of all Defaulted Receivables as of the last day of
such Collection Period plus (B) the aggregate Outstanding Balance of all
Receivables (other than Defaulted Receivables) that became Charged-Off
Receivables during such Collection Period, divided by (ii) the aggregate
Outstanding Balance of all Receivables generated during the Collection Period
which is four (4) Collection Periods prior to such Collection Period.

                                “Default Trigger Ratio” has the meaning assigned
to the term “Default Proxy Ratio”.

                                “Defaulted Receivable” means a Receivable as to
which any payment or part thereof remains unpaid for ninety-one (91) days or
more from the original due date for such payment.

                                “Defaulting Financial Institution” has the
meaning set forth in Section 13.5.

                                “Delinquency Trigger Ratio” means, at any time,
a percentage equal to (i) the aggregate Outstanding Balance of all Receivables
that at such time remain unpaid for sixty (60) days or more but not more than
ninety (90) days from the original due date for such payment divided by (ii) the
aggregate Outstanding Balance of all Receivables that are not Defaulted
Receivables at such time.

                                “Delinquent Receivable” means a Receivable as to
which any payment, or part thereof, remains unpaid for sixty-one (61) days or
more from the original due date for such payment.

                                “Designated Obligor” means an Obligor indicated
by the Agent to Seller in writing.

                                “Dilution Ratio” means, at any time, a
percentage equal to (i) the aggregate amount of Dilutions which occurred during
the Collection Period then most recently ended, divided by (ii) the aggregate
Outstanding Balance of all Receivables generated during the Collection Period
which is two (2) Collection Periods prior to the Collection Period then most
recently ended.

                                “Dilution Reserve” means, on any date, an amount
equal to (i) the greater of (a) two percent (2.0%) and (b) the Dilution Reserve
Ratio then in effect, multiplied by (ii) the Outstanding Balance of all Eligible
Receivables as of the close of business of the Servicer on such date.

                                “Dilution Reserve Ratio” means, as of any date,
an amount calculated as follows:

                                DRR = [(2.0 x ADR) + [(HDR-ADR) x (HDR/ADR)]] x
DHR

                                where:

                                DRR        =              the Dilution Reserve
Ratio;

                                ADR       =              the average of the
Dilution Ratios for the past twelve Collection Periods;

                                HDR       =              the highest three-month
average of the Dilution Ratios during the most recent

                                                                twelve
Collection Periods; and

                                DHR       =              the aggregate of all
Receivables generated during the two Collection Periods

                                                                immediately
preceding such date divided by the aggregate Outstanding Balance

                                                                of total
non-Delinquent Receivables as at the last day of the most recently ended

                                                                Collection
Period.

                                “Dilution Trigger Ratio” has the meaning
assigned to the term “Dilution Ratio”.

                                “Dilutions” means, at any time, the aggregate
amount of reductions or cancellations described in clause (i) of the definition
of “Deemed Collections”.

                                “Discount Rate” means, the LIBO Rate or the Base
Rate, as applicable, with respect to each Purchaser Interest of the Financial
Institutions.

                                “Eligible Receivable” means, at any time, a
Receivable:

          

              (i)          the Obligor of which (a) if a natural person, is a
resident of the United States or, if a corporation or other business
organization, is organized under the laws of the United States or any political
subdivision thereof and has its chief executive office in the United States; (b)
is not an Affiliate of any of the parties hereto; and (c) is not a Designated
Obligor;

          

          

              (ii)          the Obligor of which is not the United States or a
governmental subdivision or agency of the United States to the extent that the
Receivables of such Obligors in the aggregate constitute more than four percent
(4.0%) of the Outstanding Balance of all Eligible Receivables;

          

          

              (iii)          the Obligor of which is not the Obligor of any
Defaulted Receivable which in the aggregate constitutes more than twenty-five
percent (25%) of the Outstanding Balance of all Receivables of such Obligor,

          

          

              (iv)          which is not a Charged-Off Receivable or a
Delinquent Receivable,

          

          

              (v)          (a) which by its terms is due and payable within
thirty (30) days of the original billing date therefor and has not had its
payment terms extended, and (b) to the extent that the stated term of which, if
any, is greater than 30 days and less than 61 days, such Receivables shall
constitute no more than five percent (5.0%) of the aggregate Outstanding Balance
of all Eligible Receivables;

          

          

              (vi)          which is an “account” within the meaning of
9102(a)(2) of the UCC of all applicable jurisdictions,

          

          

              (vii)          which is denominated and payable only in United
States dollars in the United States,

          

          

               (viii)          which arises under a Contract which, together
with such Receivable, is in full force and effect and constitutes the legal,
valid and binding obligation of the related Obligor enforceable against such
Obligor in accordance with its terms subject to no offset, counterclaim or other
defense,

          

          

              (ix)          which arises under a Contract which (A) does not
require the Obligor under such Contract to consent to the transfer, sale or
assignment of the rights and duties of Parent Originator or any of its assignees
under such Contract and (B) does not contain a confidentiality provision that
purports to restrict the ability of any Purchaser to exercise its rights under
this Agreement, including, without limitation, its right to review the Contract,

          

          

              (x)          which arises under a Contract that contains an
obligation to pay a specified sum of money, contingent only upon the sale of
goods or the provision of services by Parent Originator,

          

          

              (xi)         which, together with the Contract related thereto,
does not contravene any law, rule or regulation applicable thereto (including,
without limitation, any law, rule and regulation relating to truth in lending,
fair credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy) and with respect to which no part of the
Contract related thereto is in violation of any such law, rule or regulation,

          

          

              (xii)          which satisfies all applicable requirements of the
Credit and Collection Policy,

          

          

              (xiii)         which was generated in the ordinary course of
Parent Originator’s business,

          

          

              (xiv)        which arises solely from the sale of goods or the
provision of services to the related Obligor by Parent Originator, and not by
any other Person (in whole or in part),

          

          

              (xv)         as to which the Agent has not notified Seller that
the Agent has determined that such Receivable or class of Receivables is not
acceptable as an Eligible Receivable, including, without limitation, because
such Receivable arises under a Contract that is not acceptable to the Agent,

          

          

              (xvi)        which is not subject to any right of rescission,
set‑off, counterclaim, any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against any Originator or
any other Adverse Claim, and the Obligor thereon holds no right as against any
Originator to cause such Originator to repurchase the goods or merchandise the
sale of which shall have given rise to such Receivable (except with respect to
sale discounts effected pursuant to the Contract, or defective goods returned in
accordance with the terms of the Contract),

          

          

              (xvii)        as to which Parent Originator has satisfied and
fully performed all obligations on its part with respect to such Receivable
required to be fulfilled by it, and no further action is required to be
performed by any Person with respect thereto other than payment thereon by the
applicable Obligor,

          

          

              (xviii)        all right, title and interest to and in which has
been validly transferred by Parent Originator directly to Selling Subsidiary
under and in accordance with the Parent Sale Agreement, and by Selling
Subsidiary to Seller under and in accordance with the SMC Sale Agreement, and
Seller has good and marketable title thereto free and clear of any Adverse
Claim, and

          

          

              (xix)        which arises under a Contract which represents all or
part of the sale price of merchandise, insurance and services within the meaning
of the Investment Company Act of 1940, Section 3(c)(5), as amended.

                                “ERISA” means the Employee Retirement Income
Security Act of 1974, as amended from time to time.

                                “Facility Account” means Seller’s Account No.
55-36642 at Bank One.

                                “Facility Termination Date” means the earlier of
(i) the fifth anniversary of the date hereof, (ii) the Liquidity Termination
Date and (iii) the Amortization Date.

                                “Federal Bankruptcy Code” means Title 11 of the
United States Code entitled “Bankruptcy,” as amended and any successor statute
thereto.

                                “Federal Funds Effective Rate” means, for any
period, a fluctuating interest rate per annum for each day during such period
equal to (a) the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the preceding Business Day) by the Federal Reserve Bank of New York in the
Composite Closing Quotations for U.S. Government Securities; or (b) if such rate
is not so published for any day which is a Business Day, the average of the
quotations at approximately 10:30 a.m. (Chicago time) for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.

                                “Fee Letter” means that certain letter agreement
dated as of the date hereof among Seller, Parent Originator and the Agent, as it
may be amended or modified and in effect from time to time.

                                “Finance Charges” means, with respect to a
Contract, any finance, interest, late payment charges or similar charges owing
by an Obligor pursuant to such Contract.

                                “Financial Institutions” has the meaning set
forth in the preamble in this Agreement.

                                “Financing Notice” has the meaning set forth in
Section 1.2.

                                “Funding Agreement” means this Agreement and any
agreement or instrument executed by any Funding Source with or for the benefit
of Jupiter.

                                “Funding Source” means (i) any Financial
Institution or (ii) any insurance company, bank or other funding entity
providing liquidity, credit enhancement or back-up purchase support or
facilities to Jupiter.

                                “GAAP”  means generally accepted accounting
principles in effect in the United States of America as of the date of this
Agreement.

                                “Incremental Purchase” means a purchase of one
or more Purchaser Interests which increases the total outstanding Aggregate
Capital hereunder.

                                “Indebtedness” of a Person means such Person’s
(i) obligations for borrowed money, (ii) obligations representing the deferred
purchase price of property or services (other than accounts payable arising in
the ordinary course of such Person’s business payable on terms customary in the
trade), (iii) obligations, whether or not assumed, secured by liens or payable
out of the proceeds or production from property now or hereafter owned or
acquired by such Person, (iv) obligations which are evidenced by notes,
acceptances, or other instruments, (v) capitalized lease obligations, (vi) net
liabilities under interest rate swap, exchange or cap agreements, (vii)
Contingent Obligations and (viii) liabilities in respect of unfunded vested
benefits under plans covered by Title IV of ERISA.

                                “Independent Director” shall mean a member of
the Board of Directors of Seller who is not at such time, and has not been at
any time during the preceding five (5) years, (A) a director, officer, employee
or affiliate of Seller (other than as an Independent Director hereunder), any
Originator, or any of their respective Subsidiaries or Affiliates, or (B) the
beneficial owner (at the time of such individual’s appointment as an Independent
Director or at any time thereafter while serving as an Independent Director) of
any of the outstanding common shares of Seller, Originators, or any of their
respective Subsidiaries or Affiliates, having general voting rights.

                                “Jupiter” has the meaning set forth in the
preamble to this Agreement.

                                “Jupiter Residual” means the sum of the Jupiter
Transfer Price Reductions.

                                “Jupiter Transfer Price” means, with respect to
the assignment by Jupiter of one or more Purchaser Interests to the Agent for
the benefit of one or more of the Financial Institutions pursuant to Section
13.1, the sum of (i) the lesser of (a) the Capital of each such Purchaser
Interest and (b) the Adjusted Funded Amount of each such Purchaser Interest and
(ii) all accrued and unpaid CP Costs for each such Purchaser Interest.

                                “Jupiter Transfer Price Deficit” has the meaning
set forth in Section 13.5.

                                “Jupiter Transfer Price Reduction” means in
connection with the assignment of a Purchaser Interest by Jupiter to the Agent
for the benefit of the Financial Institutions, the positive difference (if any)
between (i) the Capital of such Purchaser Interest and (ii) the Adjusted Funded
Amount for such Purchaser Interest.

                                “LIBO Rate” means the rate per annum equal to
the sum of (i) (a) the applicable British Bankers’ Association Interest
Settlement Rate for deposits in U.S. dollars appearing on Reuters Screen FRBD as
of 11:00 a.m. (London time) two Business Days prior to the first day of the
relevant Tranche Period, and having a maturity equal to such Tranche Period,
provided that, (i) if Reuters Screen FRBD is not available to the Agent for any
reason, the applicable LIBO Rate for the relevant Tranche Period shall instead
be the applicable British Bankers’ Association Interest Settlement Rate for
deposits in U.S. dollars as reported by any other generally recognized financial
information service as of 11:00 a.m. (London time) two Business Days prior to
the first day of such Tranche Period, and having a maturity equal to such
Tranche Period, and (ii) if no such British Bankers’ Association Interest
Settlement Rate is available to the Agent, the applicable LIBO Rate for the
relevant Tranche Period shall instead be the rate determined by the Agent to be
the rate at which Bank One offers to place deposits in U.S. dollars with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
in the approximate amount to be funded at the LIBO Rate and having a maturity
equal to such Tranche Period, divided by (b) one minus the maximum aggregate
reserve requirement (including all basic, supplemental, marginal or other
reserves) which is imposed against the Agent in respect of Eurocurrency
liabilities, as defined in Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time (expressed as a decimal),
applicable to such Tranche Period plus (ii) 2% per annum.  The LIBO Rate shall
be rounded, if necessary, to the next higher 1/16 of 1%.

                                “Liquidity Termination Date” means 364 days
after the date hereof.

                                “Lock-Box” means each locked postal box with
respect to which a bank who has executed a Collection Account Agreement has been
granted exclusive access for the purpose of retrieving and processing payments
made on the Receivables and which is listed on Exhibit IV.

                                “Loss Reserve” means, on any date of
determination, an amount equal to (x) the greater of (i) twelve percent (12.0%)
and (ii) the Loss Reserve Ratio then in effect multiplied by (y) the Outstanding
Balance of all Eligible Receivables as of the close of business of the Servicer
on such date.

                                “Loss Reserve Ratio” means, as of any date, an
amount calculated as follows:

                                LRR        =             2.0 X DPR X LHR, where

                                LRR        =              Loss Reserve Ratio;

                                DPR        =              the highest average
Default Proxy Ratio for any three consecutive Collection

                                                                Periods during
the twelve (12) Collection Periods immediately preceding such

                                                                date;

                                LHR        =              the aggregate
Outstanding Balance of all Receivables generated during the three

                                                                (3) most
recently ended Collection Periods divided by the aggregate Outstanding

                                                                Balance of total
non-Delinquent Receivables as at the last day of the most

                                                                recently ended
Collection Period.

                                “Material Adverse Effect” means a material
adverse effect on (i) the financial condition or operations of Parent Originator
and its Subsidiaries as a whole, Servicer and its Subsidiaries as a whole, or
Parent Originator, Servicer or any Material Subsidiary, (ii) the ability of any
Seller Party or Originator to perform its obligations under this Agreement or
any Transaction Document, (iii) the legality, validity or enforceability of this
Agreement or any other Transaction Document, (iv) any Purchaser’s interest in
the Receivables generally or in any significant portion of the Receivables, the
Related Security or the Collections with respect thereto, or (v) the
collectibility of the Receivables generally or of any material portion of the
Receivables.

                                “Material Subsidiary” means, as of any date of
determination, (i) any Subsidiary of Parent Originator (whether now existing or
hereafter established or acquired) that has total assets equal to or in excess
of ten percent (10.0%) of the consolidated total assets of Servicer and its
Subsidiaries as of the last day of the most recent fiscal quarter and (ii) SMC.

                                “Monthly Report” means a report, in
substantially the form of Exhibit IX hereto (appropriately completed), furnished
by the Servicer to the Agent pursuant to Section 8.5.

                                “Net Receivables Balance” means, at any time,
the aggregate Outstanding Balance of all Eligible Receivables at such time
reduced by the aggregate amount by which the Outstanding Balance of all Eligible
Receivables of each Obligor and its Affiliates exceeds the Concentration Limit
for such Obligor.

                                “Net Worth” means, with respect to any Person,
the excess of assets over liabilities.

                                “Non-Defaulting Financial Institution” has the
meaning set forth in Section 13.5.

                                “Non-Renewing Financial Institution” has the
meaning set forth in Section 13.6(a).

                                “Obligations” shall have the meaning set forth
in Section 2.1.

                                “Obligor” means a Person obligated to make
payments pursuant to a Contract.

                                “Originators” mean the Parent Originator and the
Selling Subsidiary.

                                “Outstanding Balance” of any Receivable at any
time means the then outstanding principal balance thereof.

                                “Parent Originator” means Syncor, in its
capacity as seller under the Parent Sale Agreement.

                                “Parent Sale Agreement” means that certain
Receivables Sale Agreement dated as of January 4, 2002, between Parent
Originator as seller and Selling Subsidiary as buyer, as amended, restated,
supplemented or otherwise modified from time to time.

                                “Participant” has the meaning set forth in
Section 12.2.

                                “Person” means an individual, partnership,
corporation (including a business trust), limited liability company, joint stock
company, trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

                                “Pooled Commercial Paper” means Commercial Paper
notes of Jupiter subject to any particular pooling arrangement by Jupiter, but
excluding Commercial Paper issued by Jupiter for a tenor and in an amount
specifically requested by any Person in connection with any agreement effected
by Jupiter.

                                “Potential Amortization Event” means an event
which, with the passage of time or the giving of notice, or both, would
constitute an Amortization Event.

                                “Proposed Reduction Date” has the meaning set
forth in Section 1.3.

                                “Pro Rata Share” means, for each Financial
Institution, a percentage equal to (i) the Commitment of such Financial
Institution, divided by (ii) the aggregate amount of all Commitments of all
Financial Institutions hereunder, adjusted as necessary to give effect to the
application of the terms of Sections 13.5 or 13.6.

                                “Purchase Limit” means $65,000,000.

                                “Purchase Price” means, with respect to any
Incremental Purchase of a Purchaser Interest, the amount paid to Seller for such
Purchaser Interest which shall not exceed the least of (i) the amount requested
by Seller in the applicable Financing Notice, (ii) the unused portion of the
Purchase Limit on the applicable purchase date and (iii) the excess, if any, of
the Net Receivables Balance (less the Aggregate Reserves) on the applicable
purchase date over the aggregate outstanding amount of Aggregate Capital
determined as of the date of the most recent Monthly Report, taking into account
such proposed Incremental Purchase.

                                “Purchasers” has the meaning set forth in the
preamble of the Agreement.

                                “Purchaser Interest” means, at any time, an
undivided percentage ownership interest (computed as set forth below) associated
with a designated amount of Capital, selected pursuant to the terms and
conditions hereof in (i) each Receivable arising prior to the time of the most
recent computation or recomputation of such undivided interest, (ii) all Related
Security with respect to each such Receivable, and (iii) all Collections with
respect to, and other proceeds of, each such Receivable.  Each such undivided
percentage interest shall equal:

                                              C

                                -----------------------

                                      NRB - AR

                where:

                C             =              the Capital of such Purchaser
Interest.

                AR          =              the Aggregate Reserves.

                NRB        =              the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase.  Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date.  The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

                                “Purchasing Financial Institution” has the
meaning set forth in Section 12.1(b).

                                “Receivable” means all indebtedness and other
obligations owed to Seller or any Originator (at the time it arises, and before
giving effect to any transfer or conveyance under the Receivables Sale
Agreements or hereunder) or in which Seller or any Originator has a security
interest or other interest, including, without limitation, any indebtedness,
obligation or interest constituting an account, chattel paper, instrument or
general intangible, arising in connection with the sale of goods or the
rendering of services by Parent Originator, and further includes, without
limitation, the obligation to pay any Finance Charges with respect thereto. 
“Receivable” shall not include any obligations owed to Seller or any Originator
with respect to sublicense fees.  Indebtedness and other rights and obligations
arising from any one transaction, including, without limitation, indebtedness
and other rights and obligations represented by an individual invoice, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other rights and obligations arising from any other
transaction; provided further, that any indebtedness, rights or obligations
referred to in the immediately preceding sentence shall be a Receivable
regardless of whether the account debtor or Seller treats such indebtedness,
rights or obligations as a separate payment obligation.

                                “Receivables Sale Agreements” mean the SMC Sale
Agreement and the Parent Sale Agreement.

                                “Records” means, with respect to any Receivable,
all Contracts and other documents, books, records and other information
(including, without limitation, computer programs, tapes, disks, punch cards,
data processing software and related property and rights) relating to such
Receivable, any Related Security therefor and the related Obligor.

                                “Reduction Notice” has the meaning set forth in
Section 1.3.

                                “Reduction Percentage” means, for any Purchaser
Interest acquired by the Financial Institutions from Jupiter for less than the
Capital of such Purchaser Interest, a percentage equal to a fraction the
numerator of which is the Jupiter Transfer Price Reduction for such Purchaser
Interest and the denominator of which is the Capital of such Purchaser Interest.

                                “Regulatory Change” has the meaning set forth in
Section 10.2(a).

                                “Reinvestment” has the meaning set forth in
Section 2.2.

                                “Related Security” means, (A) with respect to
any Receivable:

          

              (i)          all of Seller’s interest in the inventory and goods
(including returned or repossessed inventory or goods), if any, the sale,
financing or lease of which by Parent Originator gave rise to such Receivable,
and all insurance contracts with respect thereto,

          

          

               (ii)         all other security interests or liens and property
subject thereto from time to time, if any, purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements and security agreements
describing any collateral securing such Receivable,

          

          

              (iii)         all guaranties, letters of credit, insurance and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise,

          

          

              (iv)         all service contracts and other contracts and
agreements associated with such Receivable,

          

          

              (v)         all Records related to such Receivable,

          

          

              (vi)        all Collection Accounts,

                (B)           all of Seller’s right, title and interest in, to
and under the Receivables Sale Agreements, and

                (C)           all proceeds of any of the foregoing.

                                “Required Financial Institutions” means, at any
time, Financial Institutions with Commitments in excess of 66-2/3% of the
Purchase Limit.

                                “Required Notice Period” means two Business
Days:

                                “Restricted Junior Payment” means (i) any
dividend or other distribution, direct or indirect, on account of any shares of
any class of capital stock of Seller now or hereafter outstanding, except a
dividend payable solely in shares of that class of stock or in any junior class
of stock of Seller, (ii) any redemption, retirement, sinking fund or similar
payment, purchase or other acquisition for value, direct or indirect, of any
shares of any class of capital stock of Seller now or hereafter outstanding,
(iii) any payment or prepayment of principal of, premium, if any, or interest,
fees or other charges on or with respect to, and any redemption, purchase,
retirement, defeasance, sinking fund or similar payment and any claim for
rescission with respect to the Subordinated Loans, (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of Seller now or hereafter outstanding, and (v) any payment of
management fees by Seller (except for reasonable management fees to any
Originator or its Affiliates in reimbursement of actual management services
performed).

                                “Seller” has the meaning set forth in the
preamble to this Agreement.

                                “Seller Interest” means, at any time, an
undivided percentage ownership interest of Seller in the Receivables, Related
Security and all Collections with respect thereto equal to (i) one, minus (ii)
the aggregate of the Purchaser Interests.

                                “Seller Parties” has the meaning set forth in
the preamble to this Agreement.

                                “Selling Subsidiary” means SMC, in its capacity
as seller under the SMC Sale Agreement.

                                “Servicer” means at any time the Person (which
may be the Agent) then authorized pursuant to Article VIII to service,
administer and collect Receivables.

                                “Servicer and Yield Reserve” means, on any date,
an amount equal to two percent (2.0%) multiplied by the Outstanding Balance of
all Eligible Receivables as of the close of business of the Servicer on such
date.

                                “Servicing Fee” has the meaning set forth in
Section 8.6.

                                “Settlement Date” means (A) the eighteenth
(18th) day at each month, and (B) the last day of the relevant Tranche Period in
respect of each Purchaser Interest of the Financial Institutions.

                                “Settlement Period”  means (A) in respect of
each Purchaser Interest of Jupiter, the immediately preceding Accrual Period,
and (B) in respect of each Purchaser Interest of the Financial Institutions, the
entire Tranche Period of such Purchaser Interest.

                                “SFC Collateral” has the meaning set forth in
Section 14.14(b).

                                “SMC” has the meaning set forth in the preamble
to this Agreement.

                                “SMC Sale Agreement” means that certain
Receivables Sale Agreement dated as of January 4, 2002 between Selling
Subsidiary as seller and Seller as buyer, as amended, restated, supplemented or
otherwise modified from time to time.

                                “Subsidiary” of a Person means (i) any
corporation more than 50% of the outstanding securities having ordinary voting
power of which shall at the time be owned or controlled, directly or indirectly,
by such Person or by one or more of its Subsidiaries or by such Person and one
or more of its Subsidiaries, or (ii) any partnership, association, limited
liability company, joint venture or similar business organization more than 50%
of the ownership interests having ordinary voting power of which shall at the
time be so owned or controlled.  Unless otherwise expressly provided, all
references herein to a “Subsidiary” shall mean a Subsidiary of Seller.

                                “Termination Date” has the meaning set forth in
Section 2.2.

                                “Termination Percentage” has the meaning set
forth in Section 2.2.

                                “Terminating Financial Institution” has the
meaning set forth in Section 13.6(a).

                                “Terminating Tranche” has the meaning set forth
in Section 4.3(b).

                                “Tranche Period” means, with respect to any
Purchaser Interest held by a Financial Institution:

                                (a)           if Yield for such Purchaser
Interest is calculated on the basis of the LIBO Rate, a period of one, two,
three or six months, or such other period as may be mutually agreeable to the
Agent and Seller, commencing on a Business Day selected by Seller or the Agent
pursuant to this Agreement.  Such Tranche Period shall end on the day in the
applicable succeeding calendar month which corresponds numerically to the
beginning day of such Tranche Period, provided, however, that if there is no
such numerically corresponding day in such succeeding month, such Tranche Period
shall end on the last Business Day of such succeeding month; or

                                (b)           if Yield for such Purchaser
Interest is calculated on the basis of the Base Rate, a period commencing on a
Business Day selected by Seller and agreed to by the Agent, provided no such
period shall exceed one month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day.  In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date.  The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the Agent.

                                “Transaction Documents” means, collectively,
this Agreement, each Financing Notice, the Receivables Sale Agreements, each
Collection Account Agreement, each Monthly Report, the Fee Letter, the
Subordinated Note (as defined in the SMC Sale Agreement) and all other
instruments, documents and agreements executed and delivered in connection
herewith.

                                “UCC” means the Uniform Commercial Code as from
time to time in effect in the specified jurisdiction.

                                “Unconditional Liquidity Provider” means a
Financial Institution that is identified by the Agent or by Bank One as an
entity which will not under any circumstance receive any Jupiter Transfer Price
Reduction hereunder.

                                “Yield” means for each respective Tranche Period
relating to Purchaser Interests of the Financial Institutions, an amount equal
to the product of the applicable Discount Rate for each Purchaser Interest
multiplied by the Capital of such Purchaser Interest for each day elapsed during
such Tranche Period, annualized on a 360 day basis.

                                All accounting terms not specifically defined
herein shall be construed in accordance with GAAP.  All terms used in Article 9
of the UCC in the State of Illinois, and not specifically defined herein, are
used herein as defined in such Article 9.